Exhibit 10.1

 

PARTNERSHIP AGREEMENT

 

OF

 

TRT-DCT INDUSTRIAL JV III GENERAL PARTNERSHIP

 

(a Delaware General Partnership)

 

--------------------------------------------------------------------------------

 

Dated as of September 9, 2008

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

PARTNERSHIP AGREEMENT

 

THIS PARTNERSHIP AGREEMENT, made and entered into and effective as of
September 9, 2008, by and between TRT INDUSTRIAL FUND III LLC, a Delaware
limited liability company (“TRT LLC”), and DCT INDUSTRIAL FUND III LLC, a
Delaware limited liability company (“DCT LLC”).

 

RECITALS

 

WHEREAS, Affiliates of TRT LLC and DCT LLC previously formed that certain
general partnership named TRT-DCT INDUSTRIAL JV II GENERAL PARTNERSHIP (“JV II”)
on March 27, 2007 and entered into that certain Partnership Agreement dated as
of March 27, 2007 (the “JV II Partnership Agreement”);

 

WHEREAS, Article 15 of the JV II Partnership Agreement provides for certain
exclusivity covenants between the parties hereto and their respective Affiliates
provided that threshold triggers are satisfied (the “JV II Exclusivity
Triggers”);

 

WHEREAS, the parties to this Agreement hereby confirm the satisfaction of the JV
II Exclusivity Triggers with respect to the Second Exclusivity Period (as
defined in the JV II Partnership Agreement);

 

WHEREAS, TRT LLC and DCT LLC confirm the formation of TRT-DCT INDUSTRIAL JV III
GENERAL PARTNERSHIP (the “Partnership”) pursuant to the provisions of the
Delaware Revised Uniform Partnership Act, Delaware Code, Title 6 Sections
15-101, et seq., as amended from time to time (the “Act”), as evidenced by the
filing of the Statement of Partnership Existence in the office of the Secretary
of State of Delaware (the “Secretary of State”) on September 9, 2008 (the
“Partnership Statement of Existence”) which is the Third Joint Venture as
contemplated by the JV II Partnership Agreement; and

 

WHEREAS, TRT LLC and DCT LLC desire to enter into this Agreement in order to set
forth the respective rights and obligations of the Partners, effective as of the
date hereof and on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and the promises
contained herein (the receipt and sufficiency of which being hereby
acknowledged), the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND TERMS

 

1.1           Definitions.  Unless the context otherwise requires, the following
terms shall have the following meanings for the purposes of this Agreement:

 

--------------------------------------------------------------------------------


 

“Acquisition” has the meaning ascribed thereto in Section 9.1.1 of this
Agreement.

 

“Act” has the meaning ascribed thereto in the Recitals to this Agreement.

 

“Adjusted Capital Account” means, with respect to any Partner, the balance, if
any, in such Partner’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the following adjustments:

 

(a)           Credit to such Capital Account any amounts which such Partner is
obligated to contribute to the Partnership (pursuant to the terms of this
Agreement or otherwise) or is deemed to be obligated to contribute to the
Partnership pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

(b)           Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

(c)           The foregoing definition of Adjusted Capital Account is intended
to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to a specified Person, (a) a Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the specified Person, (b) any
Person that is an officer, director, partner, manager or trustee of, or serves
in a similar capacity with respect to, the specified Person or of which the
specified Person is an officer, partner, manager or trustee, or with respect to
which the specified Person serves in a similar capacity, (c) any Person that,
directly or indirectly, is the beneficial owner of ten percent (10%) or more of
any class of equity securities of, or otherwise has a substantial beneficial
interest in, the specified Person or of which the specified Person has a
substantial beneficial interest and (d) the spouse, issue or parent of the
specified Person.  Notwithstanding the foregoing, an Affiliate does not include
a Person that is a partner, member or shareholder in a partnership, joint
venture, limited liability company or corporation with the Partnership or any
Partner if such Person is not otherwise an Affiliate of the Partnership or such
Partner.

 

“Agreement” means this Partnership Agreement and all Exhibits referred to herein
and attached hereto, each of which is made a part hereof, as amended and in
effect from time to time with the prior written consent of Senior Lender (if so
required hereunder or under the Senior Loan Documents), as the context
requires.  Words such as “herein,” “hereinafter,” “hereto,” “hereby” and
“hereunder”, when used with reference to this Agreement, refer to this Agreement
as a whole, unless the context otherwise requires.

 

“Annual Budget” has the meaning ascribed thereto in Section 6.13.1 of this
Agreement.

 

“Annual Business Plan” has the meaning ascribed to such term in Section 6.13.2
of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Appraiser” means an appraiser who is not an Affiliate of any Partner and has
not been an employee of any Partner or any Affiliate of the Partner at any time,
who is qualified to appraise the Property and is a member of the Appraisal
Institute (or any successor association or body of comparable standing if the
Appraisal Institute is not then in existence) and who has held his or her
certificate as an M.A.I. or its equivalent for a period of not fewer than five
(5) years (or such lesser time if such requirement would result in no qualified
appraisers), and has been actively engaged in the appraisal of real property
similar to the Property in regional proximity of the Property prior to his or
her appointment under this Agreement. Attached hereto as Exhibit E is a list of
acceptable Appraisers, annually, the Partners shall agree on a substitute list
of acceptable Appraisers and if the Partners can not agree on a substitute list
the attached list (or any substitute list that has more recently been approved
by the Partners) shall control.

 

“Approved Annual Budget” means the Annual Budget of the Partnership approved
pursuant to Section 6.13.3 of this Agreement.

 

“Approved Annual Business Plan” has the meaning ascribed to such term in
Section 6.13.3 of this Agreement.

 

“Asset Management Agreement” means that certain Product Specialist Agreement to
be entered into between Dividend Capital Total Advisors LLC and the Asset
Manager, or any subsequent asset management agreement entered into by Dividend
Capital Total Advisors LLC in accordance with this Agreement.

 

“Asset Manager” means DCT LLC or an Affiliate of DCT LLC that executes the Asset
Management Agreement as “Asset Manager”, or any successor asset manager selected
by TRT LLC from time to time in accordance with this Agreement.

 

“Authorized Representatives” means, with respect to DCT LLC, Thomas Wattles,
Phil Hawkins, James Cochran and Teresa Corral and with respect to TRT LLC, Guy
Arnold, Greg Moran, and John Biallas in their capacities as authorized
signatories, or such other individuals as such Partner shall identify in a
notice given to the other Partner in accordance with Section 13.4.

 

“Available Cash” means, for the applicable period, the amount, if any, by which
(a) Revenues for such period from whatever source (including reductions in
Reserves recommended by Managing Partner and approved by TRT LLC) exceeds
(b) (i) all cash expenditures made by the Partnership for Expenses in accordance
with the Approved Annual Budget or as otherwise permitted under Section 6.4.2,
and (ii) any additions to Reserves required under the Senior Loan, set forth in
the Approved Annual Budget and/or determined by Managing Partner (with TRT LLC’s
approval) or by TRT LLC.

 

“Bankruptcy Act” means the United States Bankruptcy Reform Act of 1978, as
amended, or any successor Act, and the rules promulgated thereunder.

 

“Bankruptcy” or “Bankruptcy Action” means, with respect to any Person, if such
Person (i) makes a general assignment for the benefit of creditors, (ii) files a
voluntary petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or
has entered against it an order for relief, in any bankruptcy or insolvency
proceedings, which order is not, within ninety (90) days, stayed pending an
appeal, or within ninety (90) days after such stay, is not set aside, (iv) files
a petition

 

3

--------------------------------------------------------------------------------


 

or answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation or similar relief under any statute, law or
regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, (vii) if within one hundred twenty (120)
days after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, the proceeding has not been
dismissed, or if, within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety (90) days after the expiration of any
such stay, the appointment is not vacated, or (viii) takes any action in
furtherance of any of the foregoing.  The foregoing definition of “Bankruptcy”
is intended to replace and shall supersede and replace the definition of
“Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the Bankruptcy Act.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
national banks in New York, New York are not open for business.

 

“Business of the Partnership” means the purpose of the Partnership as described
in Section 2.6 of this Agreement.

 

“Buy/Sell Deposit” has the meaning ascribed thereto in Section 16.5 of this
Agreement.

 

“Buy/Sell Election Date” has the meaning ascribed thereto in Section 16.3 of
this Agreement.

 

“Buy/Sell Initiating Partner” has the meaning ascribed thereto in Section 16.1
of this Agreement.

 

“Buy/Sell Offering Notice” has the meaning ascribed thereto in Section 16.1 of
this Agreement.

 

“Buy/Sell Responding Partner” has the meaning ascribed thereto in Section 16.1
of this Agreement.

 

“Buy/Sell Response Deadline Date” has the meaning ascribed thereto in
Section 16.2 of this Agreement.

 

“Capital Account” of a Partner has the meaning ascribed thereto in Section 3.4.3
of this Agreement.

 

“Capital Contribution” has the meaning ascribed thereto in Section 3.6.1 of this
Agreement.

 

“Catch-Up Distributions” has the meaning ascribed thereto in Section 5.3.2 of
this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Certificate of Formation” has the meaning ascribed thereto in the recitals to
this Agreement, as the same may be amended from time to time with the prior
written consent of Senior Lender (if so required hereunder or under the Senior
Loan Documents).

 

“Change of Control Event” means any Transfer or series of Transfers the result
of which is that (a) on or before December 31, 2008, the DCT Principals, or any
two of them, no longer possess day-to-day management authority and control over
all major decisions of DCT LLC or (b) DCT LLC no longer owns the sole right to
receive the Promotional Distributions.

 

“Closing Date” has the meaning ascribed thereto in Section 16.6 of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended (or any corresponding
provision or provisions of any succeeding law).

 

“Common Decision” has the meaning ascribed thereto in Section 6.5 of this
Agreement.

 

“Confidential Information” has the meaning ascribed thereto in Section 13.22 of
this Agreement.

 

“Contribution Cap” means the maximum amount of Required Capital required to be
contributed by the Partners pursuant to Section 3.2.  The Contribution Cap for
TRT LLC shall initially be $198 million and the Contribution Cap for DCT LLC
shall be $20 million.  The Contribution Caps shall be subject to increase from
time to time as approved by all of the Partners.

 

“Control” (and the correlative terms “controlled by”, “controlling” and “under
common control with”) of a Person means the possession, direct or indirect, of
the power to direct or cause the direction of the business and affairs of such
Person, whether through the ownership of Voting Stock, by contract or otherwise.

 

“Cost Basis” has the meaning ascribed thereto in Exhibit I to this Agreement.

 

“DCOP” means DCT Industrial Operating Partnership LP, a Delaware limited
partnership.

 

“DCT” means DCT Industrial Trust Inc., a Maryland corporation, its successors
and assigns.

 

“DCT Event of Default” means:

 

(a)           (i) the gross negligence, fraud, defalcation (that is, an act of
embezzlement, theft or similar act) or willful misconduct (y) by DCT LLC or at
the direction of DCT LLC or the DCT Principals, or any of them, or any Affiliate
controlled by DCT LLC or any of the DCT Principals or (z) any employee of DCT
LLC or any Affiliate of DCT LLC, in connection with the performance of DCT LLC’s
duties and obligations hereunder or (ii) a material breach by DCT LLC or any
Affiliate of DCT LLC of or under, this Agreement (excluding a Change of Control
Event or the failure to make a Capital Contribution to the

 

5

--------------------------------------------------------------------------------


 

Partnership) or by Asset Manager or Property Manager (to the extent such
Property Manager is DCT LLC or an Affiliate of DCT LLC) under the Asset
Management Agreement or Property Management Agreement, as applicable;

 

(b)           if within sixty (60) days after, any plea of no contest or
conviction of any felony of any of the DCT Principals, which felony conviction
or plea relates to the misappropriation or misapplication of funds, any
accounting irregularities or any other crimes relating to financial matters, any
such DCT Principal is not removed as a principal and officer of DCT LLC and all
of its Affiliates and replaced with a principal reasonably satisfactory to TRT
LLC;

 

(c)           causing Fee Owner to take any action in contravention of any
organizational documents which would make it impossible to carry on the Business
of the Partnership or of Fee Owner; and/or

 

(d)           the taking of any Bankruptcy Action with respect to DCT LLCs.

 

For purposes solely of (y) any of the events or acts described in clause
(a)(i) of this definition, an “DCT Event of Default” shall not exist unless and
until such acts or events have been determined to have occurred pursuant to an
arbitration conducted pursuant to Section 13.21 and (z) any of the acts or
events described in clause (a)(i)(y) or (z) or a breach pursuant to clause
(a)(ii) of this definition, such event or circumstance shall not constitute a
“DCT Event of Default” unless and until notice of such event or circumstance
shall have been delivered to DCT LLC and such event or circumstance shall be
unremedied on the date that is (1) sixty (60) days after delivery of such notice
to DCT LLC in respect of any non-monetary default (or if such remedy,
notwithstanding the exercise of diligent efforts by DCT LLC, cannot reasonably
be effected within such sixty (60) day period, such longer period as may be
required to effect the same with the exercise of diligent, good faith efforts,
but in no event, longer than the end of the cure period provided pursuant to the
terms of any applicable Senior Loan Document) and (2) five (5) business days
after delivery of such notice to DCT LLC in respect of any monetary default. 
Notwithstanding the foregoing, the failure of DCT LLC to perform an obligation
resulting from the Partnership’s failure to provide sufficient funds to DCT LLC
to perform such obligation shall not be deemed a DCT Event of Default.  If such
event or circumstance is also a breach of the Asset Management Agreement or
Property Management Agreement, the cure periods specified above shall run
concurrently with the cure periods specified in the Asset Management Agreement
or Property Management Agreement, as applicable, and a DCT Event of Default
shall occur immediately upon the expiration of any notice or cure periods
specified in the Asset Management Agreement or Property Management Agreement
without further notice or cure periods.

 

“DCT LLC” has the meaning ascribed thereto in the introductory paragraph to this
Agreement.

 

“DCT Principals” means Thomas Wattles as chairman of DCT, Inc., James Cochran as
President of DCT, and Phil Hawkins as chief executive officer of DCT, and
reasonable replacements of such individuals (or their replacements).

 

6

--------------------------------------------------------------------------------


 

“DCTROP”  has the meaning ascribed thereto in Section 8.1.2 of this Agreement.

 

“DCX Asset” means, individually, each of the DCX Assets.

 

“DCX Assets” means, collectively, those real properties owned, directly or
indirectly, by TRT LLC or an Affiliate which were acquired by TRT LLC or an
Affiliate from DCT LLC (or an Affiliate of DCT LLC), which real properties TRT
LLC shall have the obligation, to the extent it has acquired the DCX Asset after
the exercise of a DCX Call Right, to convey to the Partnership (via a transfer
to a Special Purpose Entity wholly owned by the Partnership) subject to the
reasonable consent of DCT LLC, which DCT shall provide or notify TRT LLC that it
shall  not provide after five (5) business days notice to DCT LLC and in any
event prior to the time that  that TRT LLC must exercise a DCX Call Right.

 

“DCX Call Right” means the call right that TRT LLC (or its Affiliate) has,
subsequent to its purchase of a specific DCX Asset from DCT LLC or an Affiliate
thereof, to purchase that DCX Asset from the owners thereof.

 

“DCX Contribution Percentages” means the respective shares of the Capital
Contributions to be made by the Partners with respect to the DCX Assets which
shall be 99% with respect to TRT LLC and 1% with respect to DCT LLC.

 

“Default Amount” has the meaning ascribed thereto in Section 3.2.6 of this
Agreement.

 

“Defaulting Partner” has the meaning ascribed thereto in Section 3.2.6 of this
Agreement.

 

“Defaulting Purchaser” has the meaning ascribed thereto in Section 16.8 of this
Agreement.

 

“Default Loan” has the meaning ascribed thereto in Section 3.2.6(a) of this
Agreement.

 

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to Partnership Property for such Fiscal Year; provided, however, that if
the Gross Asset Value of Partnership Property differs from its adjusted basis
for federal income tax purposes at the beginning of such Fiscal Year or period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Fiscal Year or period bears to such beginning
adjusted tax basis; provided further, however, that if the adjusted basis for
federal income tax purposes of any Partnership Property at the beginning of such
Fiscal Year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the TMP.

 

“Disclosure Information” has the meaning ascribed thereto in Section 10.2.2 of
this Agreement.

 

“Dissolution” means (a) when used with reference to the Partnership, the earlier
to occur of the date upon which the Partnership (i) is terminated under the Act
or any similar statute

 

7

--------------------------------------------------------------------------------


 

enacted in lieu thereof or (ii) ceases to be a going concern and (b) when used
with reference to any Partner, the earlier to occur of the date upon which
(i) there is a Dissolution of the Partnership or (ii) such Partner’s entire
interest in the Partnership is terminated by means of a distribution or series
of distributions by the Partnership to such Partner.

 

“Distribution(s)” means each distribution, or collectively more than one
distribution, as may be applicable, of Available Cash and Net Liquidation
Proceeds received by the applicable Partner from the Partnership.

 

“Dividend Capital Total Realty Trust” means Dividend Capital Total Realty Trust
Inc., a Maryland Corporation, its successor and assigns.

 

“Effective Date” has the meaning ascribed thereto in Section 3.9 of this
Agreement.

 

“Emergency Expenditures” means payments required to be made by the Partnership
or a Fee Owner to (a) avoid or minimize the imminent threat of either (i) loss
or impairment of life or of personal injury, (ii) damage to a Property or
(iii) impairment of the security given for the Senior Loan or (b) without
limiting the generality of the provisions of the preceding clause (a) make any
repairs or capital improvements or take other action required to effect
compliance with all laws, orders, rules regulations and other requirements
enacted, imposed or enforced by any Governmental Authority.

 

“Entity” means any Person other than an Individual.

 

“Fee Owner(s)” means, individually, an entity which owns a particular Property
and collectively, the owners of all of the Properties.

 

“Fee Owner Interest(s)” means, individually or collectively, as may be
applicable, the membership interests or partnership interests in each Fee Owner
owned by the Partnership.

 

“Final Promote True-Up Amount” has the meaning ascribed thereto in Section 5.3.2
of this Agreement.

 

“First Offer Invitation” has the meaning ascribed thereto in Section 16.10.1 of
this Agreement.

 

“First Offer Response Period” has the meaning ascribed thereto in
Section 16.10.1 of this Agreement.

 

“Fiscal Year” means the taxable year of the Partnership, which shall begin on
January 1 and end on December 31, or such other taxable year as required by
Section 706(b) of the Code.

 

“FMV”  means the value of the asset or interest in question determined by an
Appraiser on the basis of an arm’s length transaction for cash between an
informed and willing seller (under no compulsion to sell) and an informed and
willing purchaser (under no compulsion to purchase), taking into account, among
other things, the anticipated cash flow of the asset or interest in question.

 

8

--------------------------------------------------------------------------------


 

“Funding Notice” has the meaning ascribed thereto in Section 3.2.2(b) of this
Agreement.

 

“Future Assets” means, collectively, any and all Properties, acquired by the
Partnership through single purpose entities pursuant to the terms of this
Agreement, which Properties may be DCX Assets or Non-DCX Assets.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Gross Asset Value” means, with respect to any Partnership Property, the
Partnership Property’s adjusted basis for federal income tax purposes, except as
follows:

 

(a)           the initial Gross Asset Value of any Partnership Property
contributed by a Partner to the Partnership shall be the fair market value of
such Partnership Property as reasonably determined by the TMP and the
contributing Partner;

 

(b)           the Gross Asset Values of all Partnership Property shall be
adjusted to equal their respective fair market values, as reasonably determined
by the TMP, as of the following times:  (i) the acquisition of any additional
interests in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution, (ii) the distribution by the Partnership
to a Partner of more than a de minimis amount of Partnership Property as
consideration for an interest in the Partnership, (iii) the liquidation of the
Partnership within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) and
(iv) the grant of an interest in the Partnership as consideration for the
provision of services to or for the benefit of the Partnership by an existing
Partner acting in a Partner capacity or in anticipation of being a Partner;
provided, however, that the adjustments pursuant to clauses (i) and (ii) above
shall be made only if the TMP determines, in its reasonable discretion, that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership;

 

(c)           the Gross Asset Value of any Partnership Property distributed to
any Partner shall be adjusted to equal the fair market value, as reasonably
determined by the TMP, of such Partnership Property on the date of distribution;
and

 

(d)           the Gross Asset Value of each Partnership Property shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such Partnership Property pursuant to Code Section 734(b) or Code
Section 743(b), but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset Value shall
not be adjusted pursuant to this clause (d) to the extent the TMP determines, in
its reasonable discretion, that an adjustment pursuant to clause (b) is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this clause (d).

 

9

--------------------------------------------------------------------------------


 

If the Gross Asset Value of any Partnership Property has been determined or
adjusted pursuant to clauses (a), (b) or (d) of this definition, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such Partnership Property for purposes of computing Net Profit
and Net Losses.

 

“Impasse” has the meaning set forth in Section 6.5 of this Agreement.

 

“Indemnitee” has the meaning ascribed thereto in Section 12.1 of this Agreement.

 

“Initial Annual Business Plan” has the meaning ascribed to such term in
Section 6.13.2 of this Agreement.

 

“Initial Annual Property Budget” has the meaning ascribed thereto in
Section 6.13.1 of this Agreement.

 

“Initial Annual Riverport Budget” has the meaning ascribed to such term in
Section 6.13.1 of this Agreement, a copy of which budget is attached to this
Agreement as Exhibit C.

 

“Initial Required Equity” means all costs and expenses incurred as of the date
hereof (less debt financing proceeds, if any) in connection with the acquisition
of the Properties and approved by TRT LLC, including, without limitation,
attorneys fees and disbursements and due diligence costs and expenses as well as
costs incurred by DCT LLC and TRT LLC in connection with the formation of the
Partnership and the preparation of this Agreement, but excluding costs incurred
by DCT LLC or TRT LLC in connection with the formation of their respective
entities and the preparation of organizational documents therefor, which shall
be separately paid by DCT LLC and TRT LLC, respectively.

 

“Initiating Partner” has the meaning ascribed thereto in Section 16.12 of this
Agreement.

 

“Interest” means an ownership interest of a Partner in the Partnership and
includes all the rights of such Partner under this Agreement.

 

“Internal Rate of Return” or “IRR” means, as to TRT LLC, the annual discount
rate equivalent to a compounded monthly rate which establishes the present
value, as of the date that the first Capital Contribution was made to the
Partnership by TRT LLC, of the aggregate of all Distributions to TRT LLC
pursuant to this Agreement as being equal to the present value, as of the date
the first Capital Contribution was made to the Partnership by TRT LLC, of the
aggregate of all Capital Contributions made by TRT LLC. In determining the
Internal Rate of Return all computations of “Internal Rate of Return” shall be
made utilizing the “xIRR” function in Excel, except that all Fees payable under
the Asset Management Agreement (with the exception of acquisition fees, which
are assumed to be added to TRT LLC’s Capital Contributions) shall be deducted
from Distributions for purposes of calculating the Internal Rate of Return.

 

TRT LLC shall be deemed to have received a specified Internal Rate of Return,
with respect to any Capital Contributions, when TRT LLC has received a return of
such Capital Contributions made by it plus a cumulative, monthly compounded,
return on such Capital Contributions at the specified rate per annum. 
Notwithstanding anything in this Agreement to

 

10

--------------------------------------------------------------------------------


 

the contrary, for purposes of calculating TRT LLC’s share of distributions from
DCX Assets under Section 5.1 of this Agreement (and for such purposes only) the
calculation of TRT LLC’s IRR shall exclude any portion of TRT LLC’s Capital
Contributions in excess of the agreed upon contribution value of such DCX Asset
(i.e. increases above the agreed upon contribution value to make the
contribution of any such asset economically neutral to DCT LLC or its applicable
Affiliate on an after tax basis).

 

Notwithstanding anything to the contrary contained herein, it is the parties
intention that with respect to DCX Assets, both the Partnership’s period of
ownership as well as the period of time prior to the exercise date of the DCX
Call Right relating to such assets shall be included in all computations of
Internal Rate of Return.  Accordingly, each initial Capital Contribution made by
TRT LLC with respect to each DCX Asset shall be deemed, for purposes of
calculating the Internal Rate of Return under this Agreement, made as of the
date that TRT LLC first acquires such DCX Asset, shall take into account any
distributions of cash to TRT LLC or an Affiliate thereof from the DCX Asset
prior to the DCX Call Right exercise date and shall no longer be included in the
calculation of IRR under this Agreement (both forward looking and retroactively)
at such time as TRT LLC or an Affiliate thereof elects not to exercise its DCX
Call Right with respect to a DCX Asset, provided further that in the event that
TRT LLC or an Affiliate thereof elects to convey the DCX Asset back to the
Partnership and DCT LLC fails to approve such conveyance, such rejected DCX
Asset shall also be excluded from the calculation of IRR under this Agreement
regardless who owns the DCX Asset.

 

“Interests Acquisition” has the meaning ascribed thereto in Section 9.1.1 of
this Agreement.

 

“Investment Criteria” has the meaning ascribed thereto in Section 15.1 of this
Agreement.

 

“Investor REIT” has the meaning ascribed thereto in Section 3.2.3 of this
Agreement.

 

“Lease” means any lease for any portion of any Property.

 

“Lender Account” means, individually or collectively, as applicable, any cash
management account(s) established pursuant to the Senior Loan for the collection
of all Revenue and the disbursement thereof pursuant to the Senior Loan
Documents.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other pledge agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction in respect of
any of the foregoing) excluding, however, liens for real estate taxes not yet
delinquent.

 

“Liquidation Event” means any (a) sale, transfer or other disposition or
liquidation of a Property (including a foreclosure sale of a Property to an
unaffiliated third party), (b) casualty to a Property or any portion thereof
(which, for the purposes of the notice requirement of Section 5.2 hereof, shall
not include any immaterial damage), (c) condemnation of a Property or

 

11

--------------------------------------------------------------------------------


 

any portion thereof or (d) refinancing of the Senior Loan or other financing of
Partnership Property.

 

“Liquidation Proceeds” means, with respect to any Liquidation Event, all amounts
paid to or received by or on behalf of the Partnership in connection with such
Liquidation Event.

 

“Loan Guaranties” or “Loan Guaranty” have the meanings ascribed thereto in
Section 3.3 of this Agreement.

 

“Loan Guaranty Indemnification Obligation” has the meaning ascribed thereto in
Section 3.3 of this Agreement.

 

“Loan Guaranty Losses” has the meaning ascribed thereto in Section 3.3 of this
Agreement.

 

“Major Decision” has the meaning ascribed thereto in Section 6.4 of this
Agreement.

 

“Managing Partner” means DCT LLC or its replacement selected to manage the
Partnership pursuant to Section 6.15 of this Agreement, each in such Person’s
capacity as a manager of the Partnership.

 

“Marketing Notice” has the meaning ascribed thereto in Section 16.10.1 of this
Agreement.

 

“Net Liquidation Proceeds” means, with respect to any Liquidation Event, all
Liquidation Proceeds, less (a) amounts paid in respect of the Senior Loan, and
(b) reasonable and customary costs and expenses incurred in connection with such
Liquidation Event.

 

“Net Profits” and “Net Losses” mean, for each Fiscal Year or other period, an
amount equal to the Partnership’s taxable income or loss for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:

 

(a)           any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Profits or Net Losses
shall be added to such taxable income or loss;

 

(b)           any expenditures of the Partnership described in Code
Section 705(b)(2)(B) or treated as Code Section 705(b)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken
into account in computing Net Profits or Net Losses shall be subtracted from
such taxable income or loss;

 

(c)           gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Partnership
Property disposed of, notwithstanding that the adjusted tax basis of such
Partnership Property differs from its Gross Asset Value;

 

12

--------------------------------------------------------------------------------


 

(d)           in lieu of depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period;
and

 

(e)           notwithstanding any other provision of this subsection, any items
of income, gain, loss or deduction which are specially allocated pursuant to
Sections 4.3 through 4.6 hereof shall not be taken into account in computing Net
Profits or Net Losses.

 

“Non-DCX Asset” means, individually, each of the Non-DCX Assets.

 

“Non-DCX Assets” means, collectively, all Properties other than the DCX Assets.

 

“Non-DCX Contribution Percentages” means the respective shares of the Capital
Contributions to be made by the Partners with respect to the Non-DCX Assets
which shall be 90% with respect to TRT LLC and 10% with respect to DCT LLC.

 

“Non-Defaulting Partner” has the meaning ascribed thereto in Section 3.2.6(a) of
this Agreement.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(l), and the amount of Nonrecourse Deductions for a
Partnership taxable year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).

 

“Notices” has the meaning ascribed thereto in Section 13.4 of this Agreement.

 

“Offered Price” has the meaning ascribed thereto in Section 16.10.1 of this
Agreement.

 

“Partially Adjusted Capital Account” means, with respect to any Partner for any
Fiscal Year, the Capital Account of such Partner at the beginning of such Fiscal
Year, (a) adjusted as set forth in Section 3.5 for all contributions and
distributions during such year, (b) adjusted as set forth in Section 3.5 for all
special allocations pursuant to Sections 4.2, 4.3, 4.4, 4.5, 4.6 and 4.7 with
respect to such Fiscal Year, but before giving effect to any allocations of Net
Profits or Net Losses for such Fiscal Year pursuant to Section 4.1 and
(c) increased by the Partner’s share of Partnership Minimum Gain determined
pursuant to Regulations Section 1.704-2(g) and the Partner’s share of Partner
Nonrecourse Debt Minimum Gain determined in accordance with Regulations
Section 1.704-2(i)(5), all computed immediately prior to the hypothetical sale
described in the definition of “Target Capital Account.”

 

“Partner Nonrecourse Debt” has the meaning ascribed thereto in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a nonrecourse liability
of the Partnership, determined in accordance with Regulations Sections
1.704-2(i)(2) and (3).

 

“Partner Nonrecourse Deductions” has the meaning ascribed thereto in Regulations
Section 1.704-2(i)(2). The amount of Partner Nonrecourse Deductions with respect
to a Partner

 

13

--------------------------------------------------------------------------------


 

Nonrecourse Debt for a Fiscal Year of the Partnership equals the excess (if any)
of the net increase (if any) in the amount of Partner Nonrecourse Debt Minimum
Gain attributable to such Partner Nonrecourse Debt during that Fiscal Year over
the aggregate amount of any distributions during that Fiscal Year to the Partner
that bears (or is deemed to bear) the economic loss for such Partner Nonrecourse
Debt to the extent such distributions are from the proceeds of such Partner
Nonrecourse Debt and are allocable to an increase in Partner Nonrecourse Debt
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(2).

 

“Partners” means, collectively, all Persons who hold Interests, each in such
Person’s capacity as a partner of the Partnership.  Reference to a “Partner”
shall be to any one of the Partners.

 

“Partnership” has the meaning ascribed thereto in the Recitals to this
Agreement.

 

“Partnership Loan” has the meaning ascribed thereto in Section 3.2.3 of this
Agreement.

 

“Partnership Minimum Gain” means the amount determined by computing, with
respect to each nonrecourse liability of the Partnership, the amount of gain (of
whatever character), if any, that would be realized by the Partnership if it
disposed (in a taxable transaction) of the Partnership Property subject to such
liability in full satisfaction thereof, and by then aggregating the amounts so
computed as set forth in Regulations Section 1.704-2(d).

 

“Partnership Property” means any assets of the Partnership, whether tangible or
intangible, or any portion thereof.

 

“Percentage Interest” means, for any Partner, the aggregate Interest, expressed
as a percentage, of each Partner in the Partnership, based upon the ratio of all
of the Capital Contributions made by such Partner to the Partnership to the
aggregate sum of all Capital Contributions made by the Partners to the
Partnership, as the same may thereafter be adjusted from time to time pursuant
to the terms of this Agreement.

 

“Period of Duration” has the meaning ascribed thereto in Section 2.5 of this
Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, unincorporated
organization, governmental or regulatory body or other entity.

 

“Preservation Costs” has the meaning ascribed thereto in Section 3.2.3 of this
Agreement.

 

“Prohibited Person” means any Person identified on the OFAC List or any other
Person or foreign country or agency thereof with whom a U.S. Person may not
conduct business or transactions by prohibition of Federal law or Executive
Order of the President of the United States of America.

 

14

--------------------------------------------------------------------------------


 

“Promotional Distributions” means the distributions made to DCT LLC pursuant to
Sections 5.1.2(b) and 5.1.3(b) of this Agreement.

 

“Promotional Interest” means the right of DCT LLC to receive Promotional
Distributions pursuant to this Agreement.

 

“Property(ies)” means a property owned by a Fee Owner and collectively, the
properties owned by the Fee Owners.

 

“Property Acquisition” has the meaning ascribed thereto in Section 9.1.1 of this
Agreement.

 

“Property Expenses” means with respect to each Property the sum of the
following:  (a) all sums expended in respect of the Property to pay for the
costs of owning, operating and maintaining the Property, (b) all payments
required to be made under the Senior Loan, including without limitation, in
respect of interest, principal, servicing fees, real estate tax and insurance
impounds, but excluding all other escrows and other reserves required to be paid
in accordance with the Senior Loan Documents, (c) all fees payable to Asset
Manager pursuant to the Asset Management Agreement including, without
limitation, any asset management fees and acquisition fees, (d) all fees payable
to the Property Manager pursuant to the Property Management Agreement including,
without limitation, any property management fees, leasing fees and construction
management fees, (e) to the extent not paid pursuant to clause (a) above,
(i) costs incurred in connection with the renewal or extension of existing
Leases of portions of the Property or in connection with new Leases, including,
without limitation, brokerage fees and tenant improvements and (ii) expenditures
for improvements and capital repairs to the Property, as all such costs and
expenditures are set forth in the Approved Annual Budget, (f) all other sums
expended by the Partnership pursuant to the Approved Annual Budget, and
(h) Emergency Expenditures.

 

“Property Management Agreement” means that certain Property Management
Agreement, dated as of the date hereof, by and between Fee Owner and the
Property Manager, or any subsequent property management agreement entered into
by Fee Owner in accordance with this Agreement.

 

“Property Manager” means an Affiliate of DCT LLC or a third party property
manager selected, from time to time, by DCT LLC and reasonably approved by TRT
LLC.

 

“Property Related Representations” means the following customary representation
to be set forth in the contribution agreement relating to the Properties covered
by Section 9.1.4.

 

(a)           A true and accurate rent roll listing all leases or tenancies or
agreements with tenants presently in effect with respect to the Property.

 

(b)           To Managing Partner’s knowledge there is no litigation or
proceedings pending against or relating to the Property before any court or
administrative body or agency.

 

15

--------------------------------------------------------------------------------


 

(c)           To Managing Partner’s knowledge no notice of any pending or
threatened condemnation or eminent domain proceedings which would affect the
Property has been received.

 

(d)           To Managing Partner’s knowledge no changes or alterations have
been made to the Property or any improvements thereon which render the same in
violation of any applicable zoning ordinances.

 

(e)           To Managing Partner’s knowledge the  Property is not in violation
of any existing and applicable law or regulation pertaining to hazardous
materials and are not subject to any existing, pending or threatened
investigation or inquiry by any governmental or quasi-governmental authority and
is not subject to any remedial action or obligations under any law or regulation
pertaining to hazardous materials.

 

“Proposed Asset” has the meaning ascribed thereto in Section 9.1.1 of this
Agreement.

 

“Purchase Price” has the meaning ascribed thereto in Section 16.2 of this
Agreement.

 

“Purchaser” has the meaning ascribed thereto in Section 16.5 of this Agreement.

 

“Regulations” means the federal income tax regulations promulgated by the
Treasury Department under the Code, as such regulations may be amended from time
to time.  All references herein to a specific section of the Regulations shall
be deemed also to refer to any corresponding provisions of succeeding
Regulations.

 

“REIT” means an entity subject to tax as a real estate investment trust under
Code Sections 856 through and including 860.

 

“Required Capital” has the meaning ascribed thereto in Section 3.2.2 of this
Agreement.

 

“Reserves” means funds set aside by the Partnership pursuant to an Approved
Annual Budget, from Capital Contributions or Revenues or Liquidation Proceeds as
reserves in amounts reasonably necessary or prudent for payment of Property
Expenses not likely to be covered out of any other account of the Partnership,
including, without limitation, possible (a) capital expenditures and tenant
improvements and allowances in respect of the Property, (b) debt service under
any Senior Loan, and (c) Emergency Expenditures, excluding, however, the amount
of any reserves held and maintained by Senior Lender pursuant to the Senior Loan
Documents.

 

“Responding Partner” has the meaning ascribed thereto in Section 16.12 of this
Agreement.

 

“Return of Capital Distributions” means, for any Partner, distributions made to
such Partner under Section 5.1.1 of this Agreement that exceed the amount
necessary to provide such Partner with a return on (but not of) its Unreturned
Capital Contributions equal to eight and one half percent (8.5%), compounded
monthly.

 

16

--------------------------------------------------------------------------------


 

“Revenues” means all actual cash receipts of the Partnership in respect of the
Property, excluding Liquidation Proceeds.

 

“Sales Period” has the meaning ascribed thereto in Section 16.11.1 of this
Agreement.

 

“Secretary of State” has the meaning ascribed thereto in the Recitals of this
Agreement.

 

“Seller” has the meaning ascribed thereto in Section 16.5 of this Agreement.

 

“Senior Lender” means a lender under a Senior Loan.

 

“Senior Loan” means a mortgage loan in connection with the acquisition of a
Property provided by a Senior Lender to a Fee Owner and any replacement,
renewal, extension, substitution, addition, supplement, modification, amendment
or refinancing thereof, each as approved by the Partners hereunder.

 

“Senior Loan Default” means any default, beyond applicable notice and cure
periods, if any, by the Partnership of any term, covenant or condition arising
under any Senior Loan Documents.

 

“Senior Loan Documents” means any promissory note or other evidence of
indebtedness and all mortgages and security agreements, assignments, financing
statements, pledges and collateral security agreements delivered in connection
with a Senior Loan, and any replacement, renewal, extension, substitution,
addition, supplement, amendment or modification of any of the foregoing.

 

“Special Purpose Entity” means an entity (a) the sole purpose of which is to own
the Property and (b) that fulfills the Senior Lender’s requirements for a
“bankruptcy remote” entity.

 

“Subsidiary” means any Entity that with respect to another Entity, would be
treated as a consolidated subsidiary of such other Entity according to GAAP.

 

“Target Capital Account” means, with respect to any Partner for any Fiscal Year,
an amount equal to the hypothetical distribution such Partner would receive if
all Partnership assets were sold for cash equal to their Gross Asset Values, all
Partnership liabilities were satisfied to the extent required by their terms
(limited, with respect to each nonrecourse liability, to the Gross Asset Value
of the assets securing each such liability), and the net assets of the
Partnership were distributed in full to the Partners pursuant to Sections 5.1
and 5.3.2, all as of the last day of such year.

 

“Threshold Price” has the meaning ascribed thereto in Section 16.11.1 of this
Agreement.

 

“TMP” has the meaning ascribed thereto in Section 10.5 of this Agreement.

 

“Transfer” has the meaning ascribed thereto in Section 8.1.1 of this Agreement.

 

17

--------------------------------------------------------------------------------


 

“TRT LLC” has the meaning ascribed thereto in the introductory paragraph to this
Agreement.

 

“True-Up Date” means the date upon which the final distribution to the Partners
upon the Dissolution of the Partnership and the liquidation of all Partnership
Property has occurred or is to be made pursuant to Sections 5.1 and 11.2.

 

“Unreturned Capital Contributions” means, for any Partner, the excess of such
Partner’s Capital Contributions over such Partner’s Return of Capital
Distributions.

 

“Vote of the Partners” means the unanimous approval of all of the Partners of
the Partnership.

 

“Voting Stock” means capital stock issued by a corporation, partnership
interests issued by a partnership, membership interests issued by a limited
liability company, or equivalent interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.

 

ARTICLE 2

 

THE PARTNERSHIP AND ITS BUSINESS

 

2.1           Formation of Partnership.  The Partnership was formed pursuant to
the provisions of the Act and evidenced by the execution and delivery of the
Partnership Statement of Existence to the Secretary of State in accordance with
and pursuant to the Act.  Each Partner was admitted to the Partnership as a
general partner of the Partnership upon its execution of a counterpart page to
this Agreement.    The rights and liabilities of the Partners, the management of
the affairs of the Partnership and the conduct of its business shall be as
provided in the Act, except as herein otherwise expressly provided.

 

2.2           Name.  The name of the Partnership is “TRT-DCT INDUSTRIAL JV III
GENERAL PARTNERSHIP.”  The Partners shall operate the business of the
Partnership under such name or use such other or additional names as Managing
Partner may deem necessary or desirable provided that: (a) no such name shall
contain the individual name of any principal of any Partner, or any similar name
or variation thereof, (b) Managing Partner shall have reasonably determined,
before use of any such name, that the Partnership is entitled to use such name
and will not by reason of such use infringe upon any rights of any other Person,
or violate any applicable laws or governmental regulations, and (c) Managing
Partner shall register such name under assumed or fictitious name Acts or
similar laws of the states in which the Partnership operates.

 

2.3           Principal Office.  The Partnership shall maintain its principal
place of business at 518 17th Street, Suite 800, Denver, Colorado 80202, or at
such other place as the Partners may determine from time to time.

 

2.4           Registered Office and Registered Agent.  The Partnership’s initial
registered offices shall be at the offices of its registered agent, Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. 
The registered office and registered agent may

 

18

--------------------------------------------------------------------------------


 

be changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent with the Secretary of State pursuant
to the Act.

 

2.5           Period of Duration.  The period of duration of the Partnership
(“Period of Duration”) commenced on the date of the filing of the Partnership
Statement of Existence with the Secretary of State, and shall continue until
December 31, 2058, unless the Partnership is terminated or dissolved sooner, in
accordance with the provisions of this Agreement.  The existence of the
Partnership as a separate legal entity shall continue until cancellation of the
Statement of Partnership Existence as provided in the Act.

 

2.6           Business and Purpose of the Partnership.  Subject to the
applicable terms and conditions of the Senior Loan Documents, the business
purpose of the Partnership (“Business of the Partnership”) is limited solely to
the following:

 

2.6.1        acquiring, holding, selling, financing, transferring and exchanging
the Fee Owner Interests;

 

2.6.2        acting as  the sole member of each Fee Owner;

 

2.6.3        causing each Fee Owner to acquire, own, operate, develop, improve,
manage, lease, sell, finance and transfer a Property or any portion thereof;

 

2.6.4        obtaining financing or causing each Fee Owner to obtain a Senior
Loan, execute and deliver the Senior Loan Documents and to perform the
obligations of the borrower and mortgagor thereunder;

 

2.6.5        causing each Fee Owner to enter into a Property Management
Agreement; and

 

2.6.6        transacting any and all lawful business for which a general
partnership may be organized under the Act that is incident, necessary or
appropriate to accomplish the foregoing, including, without limitation,
contracting for necessary or desirable services of professionals and others.

 

2.7           Representations by Partners.

 

2.7.1        Representations and Warranties of DCT LLC.  To induce TRT LLC to
execute, deliver and perform this Agreement, DCT LLC hereby represents and
warrants to TRT LLC, its successors and assigns, as follows:

 

(a)           DCT LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the full right, power and authority to enter into this Agreement, and to perform
all of its obligations hereunder;

 

(b)           This Agreement has been duly and validly executed and delivered by
and on behalf of DCT LLC and constitutes a valid, binding and enforceable
obligation of DCT LLC enforceable in accordance with its terms, except to the
extent such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other similar laws of general application
affecting the rights of creditors in general;

 

19

--------------------------------------------------------------------------------


 

(c)           The execution and delivery hereof will not conflict with or result
in a breach of any of the provisions of, or constitute a default, event of
default or event creating a right of acceleration, termination or cancellation
or any obligation under any instrument, note, mortgage, contract, judgment,
order, award, decree or other agreement or restriction to which DCT LLC is a
party, or by which DCT LLC is otherwise bound;

 

(d)           There is no claim, cause of action or other litigation or any
judicial, administrative or investigative proceedings pending or, to the best of
DCT LLC’s knowledge, threatened against DCT LLC or that might have a material
adverse effect on any Property or the use thereof or the performance of DCT
LLC’s obligations hereunder;

 

(e)           None of DCT LLC or any Affiliate thereof has dealt with any Person
acting as a broker, finder or like agent in connection with this Agreement or
the transactions contemplated thereby;

 

(f)            Each has been advised to and has engaged its own counsel (whether
in-house or external) and any other advisers it deems necessary and
appropriate.  By reason of its business or financial experience, or by reason of
the business or financial experience of its own attorneys, accountants and
financial advisors (which advisors, attorneys and accountants are not Affiliates
of the Partnership or any Partner), it is capable of evaluating the risks and
merits of an investment in the Interest and of protecting its own interests in
connection with this investment.  Nothing in this Agreement should or may be
construed to allow any Partner to rely upon the advice of counsel acting for
another Partner or to create an attorney-client relationship between a Partner
and counsel for another Partner as a result of the representation described
above;

 

(g)           Each acknowledges and agrees that Morrison & Foerster LLP serves
as counsel to TRT LLC, and that Morrison & Foerster LLP does not serve as
counsel to any other Partner.  Every Partner that is not TRT LLC acknowledges
and agrees that it does not have an attorney-client relationship with Morrison &
Foerster LLP, and that no such relationship will arise in the course of the
Partnership’s existence or dissolution by any means.  Every Partner of the
Partnership that is not TRT LLC represents and warrants that, in the event of
litigation or arbitration between TRT LLC and any other Partner of the
Partnership, such Partner will not seek the removal of Morrison & Foerster LLP
as counsel to TRT LLC for any purported conflict of interest or attorney-client
relationship allegedly existing between Morrison & Foerster LLP and such
Partner.

 

(h)           To the best of Managing Partner’s knowledge, none of them nor any
of their direct members, shareholders, partners or Affiliates currently is
(1) identified on the OFAC List or otherwise qualifies as a Prohibited Person or
(ii) in violation of any legal requirements relating to anti-money laundering or
anti-terrorism, including, without limitation, those related to transacting
business with Prohibited Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time;

 

(i)            None of them  is  a “foreign person” within the meaning of
§ 1445(f)(3) of the Code; and

 

20

--------------------------------------------------------------------------------


 

(j)            All decision-making of DCT LLC (i.e., day-to-day and major
decisions) are controlled, directly or indirectly, by DCT Principals subject to
board approval in the ordinary course.

 

2.7.2        Representations and Warranties of TRT LLC.  To induce DCT LLC to
execute, deliver and perform this Agreement, TRT LLC hereby represents and
warrants to DCT LLC, its permitted successors and assigns, as follows:

 

(a)           TRT LLC is a Delaware limited liability company, validly existing
and in good standing under the laws of the State of Delaware, with full right,
power and authority to enter into this Agreement and to perform its obligations
hereunder;

 

(b)           This Agreement has been duly and validly executed and delivered by
and on behalf of TRT LLC and constitutes a valid, binding and enforceable
obligation of TRT LLC enforceable in accordance with its terms, except to the
extent such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or other similar laws of general application
affecting the rights of creditors in general;

 

(c)           The execution and delivery hereof will not conflict with or result
in a breach of any of the provisions of, or constitute a default, event of
default or event creating a right of acceleration, termination or cancellation
of any obligation under, any instrument, note, mortgage, contract, judgment,
order, award, decree or other agreement or restriction to which TRT LLC is a
party, or by which TRT LLC is otherwise bound;

 

(d)           There is no claim, cause of action or other litigation or any
judicial, administrative or investigative proceedings pending or, to the best of
TRT LLC’s knowledge, threatened against TRT LLC that might have a material
adverse effect on the performance of TRT LLC’s obligations hereunder;

 

(e)           None of TRT LLC or any Affiliate thereof has dealt with any Person
acting as a broker, finder or like agent in connection with this Agreement or
the transactions contemplated hereby;

 

(f)            To TRT’s knowledge, neither TRT LLC nor any of its members,
shareholders, partners or Affiliates currently is (1) identified on the OFAC
List or otherwise qualifies as a Prohibited Person or (ii) in violation of any
legal requirements relating to anti-money laundering or anti-terrorism,
including, without limitation, those related to transacting business with
Prohibited Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations, all as amended from time to time; and

 

(g)           TRT LLC is not a “foreign person” within the meaning of
§ 1445(f)(3) of the Code.

 

2.7.3        Indemnification.  DCT LLC shall indemnify the Partnership, TRT LLC,
TRT LLC’s Affiliates, and their respective shareholders, members, partners,
directors, officers,

 

21

--------------------------------------------------------------------------------


 

managers, successors and assigns from and against all claims, demands, damages,
liabilities, expenses (including reasonable attorney fees), costs, lawsuits, or
other proceedings (whether or not initiated by any governmental entity) arising
from or in connection with the breach by DCT LLC of any of its representations
and warranties set forth herein.  TRT LLC shall indemnify the Partnership, DCT
LLC, DCT LLC’s Affiliates and their respective shareholders, members, partners,
directors, officers, managers, successors and assigns from and against all
claims, demands, damages, liabilities, expenses (including reasonable attorney
fees), costs, lawsuits, or other proceedings (whether or not initiated by any
governmental entity) arising from or in connection with the breach by TRT LLC of
any of its representations and warranties set forth herein.  The Partners
acknowledge and agree that to the extent of any indemnification obligations
under this Section 2.7.3 that are not satisfied by the Partner required to do so
hereunder, such Partner’s Distributions hereunder may be offset by the
indemnified party to the extent of such unsatisfied obligations; provided,
however, that same shall not eliminate the obligations of such Partner to
satisfy such obligations directly.

 

ARTICLE 3

 

PARTNERS AND CAPITAL CONTRIBUTIONS

 

3.1           Names and Addresses of Partners.  The addresses of the Partners
are:

 

3.1.1        DCT LLC: DCT Industrial Fund III LLC c/o DCT Industrial Operating
Partnership LP, 518 17th Street, Suite 800, Denver, Colorado 80202, Facsimile
No. (303) 228-2201, Attention: James Cochran, President.

 

3.1.2        TRT LLC:  TRT Industrial Fund III LLC, c/o Dividend Capital Total
Realty Trust, 518 17th Street, Suite 1700, Denver, Colorado 80202, Facsimile
No. 303-996-8486, Attention: Guy Arnold.

 

3.2           Capital Contributions.

 

3.2.1        Costs to Acquire the Properties.  The Partners have agreed to
contribute Capital Contributions, in order to fund the Initial Required Equity
as provided in this Section 3.2.  DCT LLC and TRT LLC shall contribute their pro
rata share, based on their respective Non-DCX Contribution Percentages with
respect to Non-DCX Assets and DCX Contribution Percentages with respect to DCX
Assets (at the time that the Partnership acquires the DCX Assets), as may be
applicable, of all costs to acquire the Properties, all costs in connection with
establishing the Partnership and any reserves for Partnership purposes which the
Partners determine are appropriate to fund at that time.

 

3.2.2        Required Capital.  Each Partner shall be obligated to make
Contributions to the Partnership up to its Contribution Cap, as follows (the
“Required Capital”):

 

(a)           Reserved.

 

(b)           TRT LLC and DCT LLC shall be obligated to make additional
contributions of their pro rata shares of Required Capital to the Partnership,
based on their

 

22

--------------------------------------------------------------------------------


 

respective DCX Contribution Percentages with respect to DCX Assets and based on
their respective Non-DCX Contribution Percentages with respect to Non-DCX Assets
and based on their respective Percentage Interests with respect to Partnership
capital needs not otherwise solely related to either DCX Assets or Non-DCX
Assets, as needed to acquire Future Assets and otherwise consistent with the
Approved Annual Budget and the Approved Annual Business Plan and all costs of
operating each Property and the Partnership consistent with the Approved Annual
Budget and the Approved Annual Business Plan, up to an aggregate amount equal to
their respective Contribution Caps.  If Capital Contributions are required
pursuant to the terms of this Section 3.2.2, Managing Partner shall have the
right to issue a funding notice substantially in the form attached hereto as
Exhibit D (the “Funding Notice”) setting forth the amount of the required
Capital Contribution being requested. Within five (5) days after receipt of a
duly issued Funding Notice or such longer period as the Funding Notice may
permit, TRT LLC and DCT LLC shall each advance to the Partnership as a Capital
Contribution the amount requested in the Funding Notice, until each Partner has
made aggregate Capital Contributions under Section 3.2.2(a) and this
Section 3.2.2(b) equal to its respective Contribution Cap.

 

(c)           If at any time the Partners have contributed all capital required
under Section 3.2.2(a) and Section 3.2.2(b) above and the Partners unanimously
approve the contribution of additional capital to the Partnership, the Partners
shall make such Capital Contributions in proportion to their DCX Contribution
Percentages or Non-DCX Contribution Percentages, as may be applicable, or as the
Partners may otherwise mutually agree, and at such times as the Partners may
agree.  Such additional unanimously approved additional Capital Contributions
shall be deemed required Capital Contributions for purposes of this Agreement.

 

3.2.3        Preservation Capital.  If, at any time after the Partners have
contributed all of the Capital Contributions required pursuant to Section 3.2.2
hereof, either DCT LLC or any Partner reasonably and in good faith determines
(after taking into account any existing cash reserves of the Partnership) that
the Partnership requires additional capital to fund the payment of debt service
obligations (if approved as set forth below), real estate taxes, utility costs,
insurance premiums, and/or other costs and expenses reasonably necessary to
protect and preserve the value of the Property or the safekeeping, health and
welfare of occupants or invitees thereof (all such costs, collectively
“Preservation Costs”), such Partner shall have the right to issue a Funding
Notice to the Partners setting forth the amount needed to pay such Preservation
Costs and each Partner’s respective share of such Preservation Costs to be
funded.  Within five (5) Business Days after receipt of such notice or such
longer time as the Funding Notice may permit, each such Partner shall have the
option, but not the obligation, of  advancing to the Partnership such Partner’s
respective share of the Preservation Costs on the terms set forth in the Funding
Notice.  If all Partners elect to make such Capital Contributions, such Capital
Contributions shall constitute additional Capital Contributions to the
Partnership by such Partners.  If any Partner fails to make such Capital
Contribution under this Section, then the non-failing Partner shall elect either
(a) to receive the return of any unmatched funds paid to the Partnership under
this Section with interest computed at a rate equal to the lower of 12% per
annum or the highest rate per annum as may be permitted pursuant to applicable
law, and/or (b) to convert any unmatched funds paid to the Partnership under
this Section to a loan to the Partnership and in addition, such Partner shall
have the right to make an additional loan to the Partnership in the amount that
the failing Partner failed to contribute and/or (c) the non-failing Partner may
structure a loan or contribution with such terms as may be required to ensure
that no direct or indirect investor in

 

23

--------------------------------------------------------------------------------


 

such Partner that is a real estate investment trust under the Code (the
“Investor REIT”) will be treated as holding a security described in Code
Section 856(c)(4)(B)(iii)(III), including by structuring any such loan so that
it complies with the requirements of Revenue Procedure 2003-65, I.R.B. 2003-32,
and/or may transfer any such loan or equity interest to an Affiliate of such
Partner (e.g., a taxable REIT subsidiary of the Investor REIT) and the Partners
hereby agrees to execute any documents that non-failing Partner determines, in
its discretion, may be reasonably required to give effect to the foregoing.  Any
such loan or loans made by a Partner shall be deemed a “Partnership Loan.” All
Partnership Loans shall bear interest on the original principal amount thereof
at a rate equal to the lower of 12% per annum or the highest rate per annum as
may be permitted pursuant to applicable law.  All Partnership Loans shall be
repaid in full prior to any distributions to the Partners. If more than one
Partner has made a Partnership Loan, then repayment of all Partnership Loans
shall be made to the Partners in proportion to the outstanding amount due each
Partner under all Partnership Loans.

 

3.2.4        No Third Party Rights.  Any obligations or rights of the
Partnership or the Partners to make or require any contribution under this
Article 3 shall not result in the grant of any rights to or confer any benefits
upon any Person who is not a Partner.

 

3.2.5        Limitations.  Except as set forth in this Article 3, no Partner
shall be entitled or required to make any Capital Contribution to the
Partnership.  No Partner shall have any liability for the repayment of the
Capital Contribution of any other Partner (other than as set forth in this
Article 3), and each Partner shall look only to the assets of the Partnership
for return of its Capital Contributions.

 

3.2.6        Failure to Contribute Capital.  If any Partner fails to make a
Capital Contribution that is required pursuant to Section 3.2.2 hereof by the
date such contribution is due and such failure continues for ten (10) days after
written notice from any other Partner who has not failed to make its Capital
Contribution (any such failing Partner shall be a “Defaulting Partner” and the
amount of the failed contribution shall be the “Default Amount”), then, such
failure shall be deemed a default hereunder and in addition to its other rights
and remedies set forth herein, the non-defaulting Partners shall have one or
more of the following remedies:

 

(a)           to advance to the Partnership on behalf of, and as a loan to the
Defaulting Partner, an amount equal to the Default Amount, to be evidenced by a
promissory note in  form satisfactory to the Non-Defaulting Partner (each such
loan, a “Default Loan”) and the payee of such note shall be the “Non-Defaulting
Partner.”  The Capital Account of the Defaulting Partner shall be credited with
the amount of such Capital Contribution and such amount shall constitute a debt
owed by the Defaulting Partner to the Non-Defaulting Partner.  Any Default Loan
shall bear interest on the original principal amount thereof at a rate equal to
the lower of 12% per annum or the highest rate per annum as may be permitted
pursuant to applicable law and shall be payable from any Distributions due the
Defaulting Partner hereunder, but shall in all events be payable in full by the
Defaulting Partner on or before the date six (6) months after the date the
Default Loan is advanced.  A Default Loan shall be prepayable, in whole or in
part, at any time or from time to time without penalty.  Any such Default Loans
shall be secured solely by the Defaulting Partner’s Partnership Interest. 
Except as expressly provided herein, Default Loans, with interest as aforesaid,
shall otherwise be without recourse to any other assets of the Defaulting
Partner.  The Defaulting Partner hereby grants a security interest in its
Partnership

 

24

--------------------------------------------------------------------------------


 

Interest to the Non-Defaulting Partner and the Defaulting Partner hereby
irrevocably appoints the Non-Defaulting Partner, and any of its respective
officers, as its attorney-in-fact coupled with an interest with full power to
prepare and execute any documents, instruments and agreements, including, but
not limited to, any note evidencing the Default Loan and such Uniform Commercial
Code Financing Statements, continuation statements, and other security
instruments as may be appropriate to perfect and continue its security interest
in favor of the Non-Defaulting Partner.  If the Defaulting Partner fails to pay
the amount of the Default Loan when due, the Non-Defaulting Partner may exercise
all rights and remedies available to a secured party under the Uniform
Commercial Code.  The Defaulting Partner agrees that the requirement of the
Uniform Commercial Code that the Non-Defaulting Partner give the Defaulting
Partner reasonable notice of any proposed sale or disposition of the Defaulting
Partner’s Partnership Interest shall be met if such notice is given to the
Defaulting Partner at least five (5) days before the time of such sale or
disposition.  All distributions to the Defaulting Partner hereunder shall be
applied first to payment of any interest due under any Default Loan and then to
principal until all amounts due thereunder are paid in full.  While any Default
Loan is outstanding, the Partnership shall be obligated to pay directly to the
Non-Defaulting Partner, until all Default Loans have been paid in full, the
amount of (x) any distributions payable to the Defaulting Partner(s), and
(y) any proceeds of a sale that would otherwise be payable to the Defaulting
Partner(s) resulting from the sale of the Property or from the sale of the
Defaulting Partner’s interest in the Partnership as contemplated under this
Agreement, as the case may be.  In addition, the Partnership shall pay to the
Non-Defaulting Partner, until all Default Loans have been paid in full, all fees
or other amounts due the Defaulting Partner or any Affiliate of a Defaulting
Partner under this Agreement or any other agreement between the Partnership or
any Subsidiary on the one hand and Defaulting Partner or any Affiliate of a
Defaulting Partner on the other hand; or

 

(b)           to advance to the Partnership as an additional Capital
Contribution the Default Amount whereupon the Percentage Interests of the
Partners shall be recalculated as provided in this subparagraph (b), provided
that Non-Defaulting Partner determines, in its sole discretion, that any
additional contribution and/or adjustment to the Percentage Interests of the
Partners does not violate the requirements of Code Section 514(c)(9)(E), and the
Treasury Regulations thereunder or waives such requirement.  After the exercise
of the Non-Defaulting Partner’s rights under this subparagraph (b), and provided
that Non-Defaulting Partner makes the determination or waiver described in the
preceding sentence, the (i) Percentage Interest of the Non-Defaulting Partner
shall equal a fraction (expressed as a percentage), the numerator of which shall
equal the aggregate sum of (x) all Capital Contributions made by the
Non-Defaulting Partner other than the Default Amount plus (y) an amount equal to
150% of the Default Amount; and the denominator of which shall equal the
aggregate sum of all contributions made by all Partners under this Agreement,
including the Default Amount and (ii) the Percentage Interest of the Defaulting
Partner shall equal 100% minus the Percentage Interest of the Non-Defaulting
Partner after the application of this formula.  As an example, if TRT LLC has
made Capital Contributions of $900,000 and DCT LLC has made Capital
Contributions of $100,000 and there is a Funding Notice for $200,000 and TRT LLC
funds $180,000 and DCT LLC fails to fund $20,000, then if TRT LLC elects under
this subparagraph to advance the Default Amount of $20,000 as an additional
Capital Contribution, the Percentage Interest of TRT LLC shall equal 92.5%
($900,000+$180,000+ ($20,000x150% or $30,000)/ $1,200,000) and the Percentage
Interest of DCT LLC shall equal 7.5%.  For purposes of this subparagraph, if
there is more than one instance of the application of the formula set forth in
this subparagraph, the Default Amount

 

25

--------------------------------------------------------------------------------


 

shall be the aggregate amount of additional Capital Contributions made to the
Partnership by the Non-Defaulting Partner pursuant to this subparagraph; or

 

(c)           in lieu of the remedies set forth in subparagraph (a) or
(b) above, to revoke the Funding Notice for the Partners, whereupon any
unmatched contributions paid by the Non-Defaulting Partner pursuant to such
Funding Notice shall be returned, with interest computed at a rate equal to the
lower of 12% per annum and the highest interest rate per annum as may be
permitted pursuant to applicable law, in which event the Partners shall
reconsider the needs of the Partnership for additional capital and may issue a
new Funding Notice following such reconsideration.

 

(d)           the Non-Defaulting Partner may structure a loan or contribution
with such terms as may be required to ensure that the Investor REIT will not be
treated as holding a security described in Code Section 856(c)(4)(B)(iii)(III),
including by structuring any such loan or Default Loan so that it complies with
the requirements of Revenue Procedure 2003-65, I.R.B. 2003-32, and/or may
transfer any such loan, Default Loan or equity interest to an Affiliate of
Non-Defaulting Partner (e.g., a taxable REIT subsidiary of the Investor REIT)
and the Partners hereby agree to execute any documents that the Non-Defaulting
Partner determines, in its discretion, may be reasonably required to give effect
to the foregoing.

 

3.2.7        Variance of Contribution Percentage.

 

(a)           Notwithstanding anything in this Agreement to the contrary, DCT
LLC shall not be obligated to contribute any particular asset to the
Partnership, or to any subsequent partnership that the Partners may enter into
pursuant to the Partnership Agreement, if DCT determines, in its reasonable
discretion, that there is a material risk that such transaction would be
treated, in whole or in part, as a sale to the Partnership by DCT LLC.  Subject
to TRT LLC’s agreement in connection with any particular asset, DCT LLC may
increase its Non-DCX Contribution Percentage or its DCX Contribution Percentage,
as applicable, under Section 3.2.2(b) with respect to the contribution by DCT
LLC or its Affiliates of any particular asset contributed by DCT LLC or any of
its Affiliates to that percentage that will avoid having any portion of such
transaction being treated as a sale of such DCX Asset or Non-DCX Asset to the
Partnership.  In connection with any such increase, the Non-DCX Contribution
Percentage or DCX Contribution Percentage, as applicable, of TRT LLC with
respect to its corresponding capital contribution under Section 3.2.2(b) to
acquire any such asset shall be decreased by the same percentage.  After any
such adjustment of percentages in connection with the contribution of an asset,
DCT LLC’s and TRT LLC’s contribution percentages with respect to subsequent
capital contributions under Section 3.2.2 shall be adjusted to decrease DCT
LLC’s contribution percentage, and to increase TRT LLC’s contribution percentage
to cause as quickly as possible the Percentage Interests of the Partners to be
in the ratio of 90% (TRT LCC) and 10% (DCT LLC).

 

(b)           To the extent that any distribution made by the Partnership to
DCT-LLC in connection with the contribution of a DCX Asset or a Non-DCX Asset
will not be treated as a distribution with respect to a sale to the Partnership,
upon the contribution of any such asset that requires an adjustment of
contribution percentages as provided in Section 3.2.7, TRT LLC shall contribute
to the Partnership and DCT-LLC shall be distributed an amount with respect to

 

26

--------------------------------------------------------------------------------


 

reimbursement to DCT-LLC of pre-formation costs related to previously
contributed assets to the extent necessary to cause the Percentage Interests of
DCT-LLC and TRT-LLC to 10% and 90% respectively.  In that regard, the Percentage
Interest of DCT-LLC shall take into account distributions to DCT-LLC pursuant to
the preceding sentence as a reduction of DCT-LLC’s contributed capital.

 

3.3           Credit Enhancement.  If in connection with any Senior Loan, any
Senior Lender requires a customary guaranty of non-recourse carve outs to
facilitate the closing and funding of any Senior Loan (each, a “Loan Guaranty”
and, collectively, the “Loan Guaranties”) the Partnership shall cause DCT or
such other party as is acceptable to the applicable Senior Lender (each a “Loan
Guarantor”) to provide such Loan Guaranties and shall furnish such
representations or other documentation as TRT LLC may require in order to
determine whether such Loan Guaranty gives rise to partner nonrecourse debt that
could reasonably be expected to result in a violation of Code
Section 514(c)(9)(E) and the Treasury Regulations thereunder.  Subject to the
limitation below in this sentence, the Partnership hereby agrees to indemnify,
defend and hold harmless each Loan Guarantor providing such Loan Guaranty from
and against all losses, costs and expenses, including, without limitation,
reasonable attorney fees arising from the enforcement by the holder of such Loan
Guaranty of amounts due or claimed due under the Loan Guaranty (collectively,
“Loan Guaranty Losses”); provided that in no event shall the Partnership have
any obligation to indemnify or hold harmless any such party (or shall such party
have any rights of subrogation against the Partnership) on account of Loan
Guaranty Losses if such Loan Guaranty Losses arise from or are related to,
directly or indirectly, the fraud, willful misconduct or gross negligence of a
Loan Guarantor or any of its Affiliates, except to the extent that the
Partnership has benefited from such wrongful action.  Notwithstanding the
foregoing, to the extent that (A) TRT LLC or any Affiliate of TRT is the Loan
Guarantor, DCT LLC, and not the Partnership, shall indemnify, defend and hold
harmless the Loan Guarantor from and against all Loan Guaranty Losses to the
extent such Loan Guaranty Losses arise from or are related to, directly or
indirectly, the fraud, willful misconduct or gross negligence of DCT LLC or any
of its Affiliates, or (B) DCT LLC or any Affiliate of DCT is the Loan Guarantor,
TRT LLC, and not the Partnership, shall indemnify, defend and hold harmless the
Loan Guarantor from and against all Loan Guaranty Losses to the extent such Loan
Guaranty Losses arise from or are related to, directly or indirectly, the fraud,
willful misconduct or gross negligence of TRT LLC or any of its Affiliates.  Any
indemnification obligation of the Partnership arising under this Section shall
be referred to herein as a “Loan Guaranty Indemnification Obligation”.

 

3.4           Rights with Respect to Capital.

 

3.4.1        Partnership Capital.  Except as specifically provided herein,
(a) no Partner shall have the right to withdraw, or receive any return of, its
Capital Contribution and (b) no Capital Contribution may be contributed or
returned in the form of property other than cash.

 

3.4.2        No Interest on Capital Contributions.  Except as expressly provided
in this Agreement, no Capital Contribution of any Partner shall bear interest or
otherwise entitle the contributing Partner to any compensation for use of its
Capital Contribution.

 

27

--------------------------------------------------------------------------------


 

3.4.3        Establishment of Capital Accounts.  A separate capital account
(“Capital Account”) shall be maintained for each Partner.  For book purposes,
each Partner’s Capital Account will be separated into a contribution account and
an income (loss) account and will be maintained in accordance with GAAP. 
Sections 3.5 and 3.6 below describe the appropriate accounting treatment for tax
purposes of the Capital Accounts.

 

3.5           General Rules for Adjustment of Capital Accounts.  The Capital
Account of each Partner shall be adjusted as follows:

 

3.5.1        Increases.  The Capital Account of each Partner shall be increased
by:

 

(a)           such Partner’s Capital Contributions in cash;

 

(b)           the agreed fair market value of property contributed by such
Partner (net of liabilities secured by such contributed property that the
Partnership is considered to assume or take subject to under Code Section 752);
and

 

(c)           all Net Profits and all items of Partnership income and gain not
included in Net Profits or Net Losses allocated to such Partner pursuant to
Article 4 or other provisions of the Agreement.

 

3.5.2        Decreases.  The Capital Account of each Partner shall be decreased
by:

 

(a)           the amount of Available Cash and Net Liquidation Proceeds
distributed to such Partner;

 

(b)           the agreed fair market value of all actual and deemed
distributions of property made to such Partner pursuant to this Agreement (net
of liabilities secured by such distributed property that the Partner is
considered to assume or take subject to under Code Section 752); and

 

(c)           all Net Losses and all items of Partnership deduction and loss not
included in Net Profits or Net Losses and allocated to such Partner pursuant to
Article 4 or other provisions of the Agreement.

 

3.6           Special Rules with Respect to Capital Accounts.

 

3.6.1        Time of Adjustment for Capital Contributions.  For purposes of
computing the balance in a Partner’s Capital Account, no credit shall be given
for any Capital Contribution which such Partner is to make until such
contribution is actually made.  The term “Capital Contribution” means the amount
of cash and the agreed fair market value (net of liabilities) of any non-cash
property initially contributed to the Partnership by that Partner (which with
respect to DCX Assets shall be the purchase price that TRT LLC (or its
Affiliate) paid immediately prior to contributing/selling the Property to the
Partnership) and any subsequent contributions of cash and the agreed fair market
value (net of liabilities) of any other property subsequently contributed to the
Partnership by that Partner as permitted by this Agreement or as required under
the terms and conditions of this Agreement.

 

28

--------------------------------------------------------------------------------


 

3.6.2        Intent to Comply with Treasury Regulations.  The foregoing
provisions of Sections 3.5 and 3.6 and the provisions of Article 4 of this
Agreement relating to the maintenance of Capital Accounts and the allocation of
Net Profits and Net Losses of the Partnership are intended to comply with
Section 704(b) of the Code and the Regulations thereunder, and shall be
interpreted and applied in a manner consistent therewith.  To the extent such
provisions are inconsistent with such Section 704(b) of the Code and the
Regulations thereunder Managing Partner may, upon the advice of tax counsel and
approval by TRT LLC, alter the manner in which Capital Accounts are maintained
or allocations are made in order to comply with Section 704(b) and the
Regulations thereunder.

 

3.7           Transferee’s Capital Account.  In the event that any Partner
Transfers any Interest in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred Interest, adjusted for distributions of Available
Cash and Net Liquidation Proceeds made pursuant to this Agreement and
allocations of Net Profits or Net Losses as of the end of the month that
includes the date of such transfer (the “Effective Date”).  The books of the
Partnership shall be closed in accordance with Section 706(d) of the Code and
consistent therewith (a) Net Profits and Net Losses of the Partnership
recognized as of the Effective Date shall be allocated among the Persons who or
which were Partners prior to the Effective Date in accordance with their
respective Percentage Interests prior to the Effective Date and (b) Net Profits
and Net Losses recognized after the Effective Date shall be allocated among the
Persons who or which were Partners after the Effective Date in accordance with
their respective Percentage Interests after the Effective Date.

 

ARTICLE 4

 

ALLOCATION OF PROFITS AND LOSSES

 

4.1           Allocation of Net Profits and Net Losses.  Except as otherwise
provided in this Article 4, after giving effect to the special allocations in
Section 4.2, Section 4.3, Section 4.4, Section 4.5, Section 4.6 and Section 4.7
hereof, Net Profits and Net Losses for any Fiscal Year shall be allocated among
the Partners so as to reduce, proportionately, the differences between their
respective Partially Adjusted Capital Accounts and Target Capital Accounts for
such Fiscal Year.  No portion of the Net Profits for any Fiscal Year shall be
allocated to a Partner whose Partially Adjusted Capital Account is greater than
or equal to his Target Capital Account for such Fiscal Year.  No portion of the
Net Losses for any Fiscal Year shall be allocated to a Partner whose Partially
Adjusted Capital Account is less than or equal to his Target Capital Account for
such Fiscal Year.

 

4.2           Residual Allocations.  Except as otherwise provided in this
Agreement, all items of Partnership income, gain, loss, deduction and any other
allocations not otherwise provided for shall be allocated among the Partners in
the same proportions as they share Net Profits or Net Losses, as the case may be
for the Fiscal Year.

 

4.3           Qualified Income Offset.  If any Partner unexpectedly receives any
adjustments, allocation or distributions described in clauses (4), (5) or (6) of
Regulations Section 1.704-1(b)(2)(ii)(d), items of Partnership income shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate the deficit balance in its Adjusted Capital Account

 

29

--------------------------------------------------------------------------------


 

created by such adjustments, allocations or distributions as quickly as
possible; provided, however, that an allocation pursuant to this Section 4.3
shall be made only if, and to the extent that, such Partner would have a deficit
balance in its Adjusted Capital Account after all other allocations provided for
in Article 4 tentatively have been made as if this Section 4.3 were not in this
Agreement.  This Section 4.3 is intended to constitute a “qualified income
offset” within the meaning of Regulations Section 1.704-l(b)(2)(ii)(d)(3) and
shall be interpreted consistently therewith.

 

4.4           Minimum Gain Chargeback.  If there is a net decrease in
Partnership Minimum Gain during a Fiscal Year, so that an allocation is required
by Regulation Section 1.704-2(f), each Partner will be allocated, before any
other allocation under this Article 4, items of income and gain for such Fiscal
Year (and if necessary, subsequent years) in proportion to and to the extent of
an amount equal to such Partner’s share of the net decrease in Partnership
Minimum Gain determined in accordance with Regulations Section 1.704-2(g)(2). 
This Section 4.4 is intended to comply with, and shall be interpreted
consistently with, the “minimum gain chargeback” provisions of Regulations
Section 1.704-2(f).

 

4.5           Partner Nonrecourse Debt Gain Chargeback.  If there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner
Nonrecourse Debt during any Fiscal Year, each Partner who has a share of the
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Treasury Regulations Section 1.704-2(i)(5),
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Partner’s share
of the net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto.  The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(i)(4).  This Section 4.5 is intended
to comply with the “minimum gain chargeback” requirement of that Section of the
Regulations and shall be interpreted consistently therewith.

 

4.6           Partner Nonrecourse Deductions.

 

4.6.1        Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal Year
shall be specially allocated to the Partners, pro rata, in accordance with their
Percentage Interests.

 

4.6.2        Partner Nonrecourse Deductions.  Any Partner Nonrecourse Deductions
for any Fiscal Year or other period shall be specially allocated to the Partner
who bears (or is deemed to bear) the economic risk of loss with respect to the
Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)(2).

 

4.6.3        Excess Nonrecourse Debt.  Excess nonrecourse liabilities of the
Partnership, as defined in Regulations Section 1.752-3(a)(3), shall be allocated
to the Partners, pro rata, in accordance with their Percentage Interests.

 

30

--------------------------------------------------------------------------------


 

4.7           Special Allocations.  Any special allocations of items of Net
Profits pursuant to Sections 4.3, 4.4, 4.5 and 4.6 shall be taken into account
in computing subsequent allocations of Net Profits and Net Losses pursuant to
Section 4.1, so that the net amount of any items so allocated and the gain, loss
and any other item allocated to each Partner pursuant to Section 4.1 shall, to
the extent possible, be equal to the net amount that would have been allocated
to each such Partner pursuant to the provisions of this Article if such special
allocations had not occurred.

 

4.8           Fees To Partners Or Affiliates.  Notwithstanding the provisions of
Section 4.1, in the event that any fees, interest, or other amounts paid to any
Partner or any Affiliate thereof pursuant to this Agreement or any other
agreement between the Partnership and any Partner or Affiliate thereof providing
for the payment of such amount, and deducted by the Partnership in reliance on
Section 707(a) and/or 707(c) of the Code, are disallowed as deductions to the
Partnership on its federal income tax return and are treated as Partnership
distributions, then:

 

4.8.1        the Net Profits or Net Losses, as the case may be, for the Fiscal
Year in which such fees, interest, or other amounts were paid shall be increased
or decreased, as the case may be, by the amount of such fees, interest, or other
amounts that are treated as Partnership distributions; and

 

4.8.2        there shall be allocated to the Partner to which (or to whose
Affiliate) such fees, interest, or other amounts were paid, prior to the
allocations pursuant to Section 4.1, an amount of ordinary gross income for the
Fiscal Year equal to the amount of such fees, interest, or other amounts that
are treated as Partnership distributions.

 

4.9           Allocations for Tax Purposes.

 

4.9.1        Except as otherwise provided in this Section 4.9, for federal
income tax purposes, each item of income, gain, loss and deduction shall be
allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to this Article 4.

 

4.9.2        Any item of income, gain, loss, and deduction with respect to any
property (other than cash) that has been contributed by a Partner to the capital
of the Partnership and which is required or permitted to be allocated to such
Partner for income tax purposes under Section 704(c) of the Code so as to take
into account the variation between the tax basis of such property and its fair
market value at the time of its contribution shall be allocated solely for
income tax purposes as the Partners may mutually agree in accordance with the
Regulations promulgated under Section 704(c).

 

4.10         Recapture.  To the extent any gain resulting from the sale or other
taxable disposition of Partnership Property is “recaptured” by reason of
Sections 1245 and 1250 of the Code, the amount of income so recognized shall be
allocated among the Partners in the same manner as the deductions giving rise to
such “recapture” income were allocated among the Partners or their predecessors
in interest (but not to exceed the amount of gain to be allocated to each
Partner).

 

31

--------------------------------------------------------------------------------


 

4.11         Allocations Upon Transfer.  Upon the sale, transfer or assignment
of a Partnership Interest, allocations of Net Profits and Net Losses between the
transferor and the transferee shall be made in accordance with Section 3.7
hereof.

 

ARTICLE 5

 

DISTRIBUTIONS

 

5.1           Distributions to Partners.  Available Cash shall first be used to
repay any and all Partnership Loans and then shall be distributed to the
Partners as follows:

 

5.1.1        First, to the Partners, pari passu, in accordance with their
Percentage Interests, until TRT LLC shall have received an 8.5% Internal Rate of
Return;

 

5.1.2        Second, from and after such time as TRT LLC shall have received an
8.5% Internal Rate of Return, (a) eighty percent (80%) to the Partners, pari
passu, in accordance with their Percentage Interests and (b) twenty (20%) to DCT
LLC, until such time as TRT LLC shall have received a thirteen percent (13%)
Internal Rate of Return; and

 

5.1.3        Third, from and after such time as TRT LLC shall have received a
thirteen percent (13%) Internal Rate of Return, (a) seventy  percent (70%) to
the Partners, pari passu, in accordance with their Percentage Interests and
(b) thirty percent (30%) to DCT LLC.

 

Notwithstanding anything to the contrary contained in this Section 5.1, there
shall be distributed to any Non-Defaulting Partner the amount of any Available
Cash otherwise distributable to any Defaulting Partner, to the extent and in
repayment of any Default Loans made by such Non-Defaulting Partner to such
Defaulting Partner, together with interest thereon as provided in this
Agreement, to be applied first to accrued and unpaid interest thereon and then
to the principal balance thereof, in the order in which such Default Loans were
made, so that the Default Loan longest outstanding is fully repaid prior to the
payment of interest or principal on any Default Loan made after the date on
which the longest outstanding Default Loan was made (it being understood and
agreed that (x) if more than one Non-Defaulting Partner makes a Default Loan
contemporaneously in connection with an Funding Notice, such distributions under
this Section 5.1 in respect of Default Loans shall be made to all Non-Defaulting
Partners so making such Default Loans, pro rata, in proportion to the
outstanding principal balance of such contemporaneous Default Loans and (y) any
such payment that would otherwise be distributed hereunder to a Defaulting
Partner that is made to any Non-Defaulting Partner(s) making a Default Loan
shall be treated for all purposes of this Agreement as distributed to the
Defaulting Partner and paid to such Non-Defaulting Partner(s).

 

5.2           Liquidation Event Distributions.  Managing Partner shall notify
the other Partners of any Liquidation Event not later than two (2) Business Days
following the date on which Managing Partner has knowledge of such event.  All
Net Liquidation Proceeds shall be distributed among the Partners, on the later
to occur of (i) two (2) Business Days following any Liquidation Event or
(ii) the Business Day immediately following disbursement of such proceeds from
any Lender Account, if applicable, in accordance with Section 5.1, subject to
Section 5.3.

 

32

--------------------------------------------------------------------------------


 

5.3           Effect of Termination Upon Event of Default; True-Up.

 

5.3.1        Termination of Promotional Interest.  Notwithstanding anything to
the contrary contained in Section 5.1, if DCT LLC’s Promotional Interest is
terminated by TRT LLC pursuant to Section 6.15 upon the occurrence of a DCT
Event of Default, the Partnership shall, from and after the date on which such
termination of DCT LLC’s Promotional Interest becomes effective, distribute all
Available Cash to the Partners pursuant to Sections 5.1.2 and 5.1.3 without
regard to DCT LLC’s Promotional Interest, and appropriate adjustments shall be
made in the allocations to be made pursuant to Article 4; provided, however,
that TRT LLC shall have the right, in its sole and absolute discretion, to
provide for the payment to one or more successor Asset Managers or non-partner
managers (regardless whether such managers are Partners) of all or a portion of
DCT LLC’s Promotional Distributions pursuant to Sections 5.1.2 and 5.1.3 which
are not to be so distributed by reason hereof.  Upon any such termination of the
Promotional Interest, DCT LLC may elect to trigger the buy-sell provision with
respect to all the Properties in Section 16.1.2 by issuing a Buy-Sell Offering
Notice within 30 days of such termination.  If DCT LLC does not exercise the
buy-sell procedure, then TRT LLC may issue a Buy-Sell Offering Notice within 30
days thereafter.

 

5.3.2        True-Up.  If DCT LLC shall receive Promotional Distributions and
any subsequent calculation of Internal Rate of Return shall result in the
determination that a lesser amount of (or zero) Promotional Distributions should
have been paid to DCT LLC, then the Partnership shall, from and after the date
of such subsequent calculation of Internal Rate of Return, make distributions
exclusively to TRT LLC until all Available Cash Flow shall have been distributed
in accordance with Section 5.1, as determined over the term of this Agreement
through any such subsequent date of determination of Internal Rate of Return
(any such distributions of Available Cash to TRT LLC exclusively as required by
this sentence shall be referred to hereinafter as “Catch-Up Distributions”). 
If, notwithstanding the distribution by the Partnership of Catch-Up
Distributions to TRT LLC in accordance with the preceding sentence, DCT LLC
shall have received cumulative distributions of Available Cash Flow through the
True-Up Date in excess of the amount of Promotional Distributions to which DCT
LLC would have been entitled, as of the True-Up Date, pursuant to the terms of
Section 5.1 (such excess being referred to hereinafter as the “Final Promote
True-Up Amount”), then DCT LLC shall make a special capital contribution to the
Partnership in an amount equal to the Final Promote True-Up Amount, whereupon
the Partnership shall make a special distribution in the same amount to TRT
LLC.  DCT, by its execution below, hereby guarantees to TRT LLC payment by DCT
LLC on the True-Up Date of the Final Promote True-Up Amount, as provided in the
preceding sentence.

 

5.4           Limitation on Distributions.  Notwithstanding any provision to the
contrary contained in this Agreement, the Partnership shall not be required to
make a distribution to a Partner on account of its interest in the Partnership
if such distribution would violate Section 15-309 of the Act or any other
applicable law.

 

33

--------------------------------------------------------------------------------


 

ARTICLE 6

 

RIGHTS, DUTIES, OBLIGATIONS AND COMPENSATION OF MANAGING PARTNER

 

6.1           Sole Managing Partner.  The Business of the Partnership shall be
managed by the Managing Partner of the Partnership, until and unless replaced by
TRT LLC in accordance with Section 6.15.  Managing Partner shall have such
rights, duties and powers as are specified in this Agreement or, unless
expressly provided to the contrary in this Agreement, are conferred upon
Managing Partner pursuant to the Act.

 

6.1.1        Managing Partner as Agent of the Partnership.  Managing Partner is
an agent of the Partnership for the purpose of its business, for purposes of the
execution in name of the Partnership of any instrument for carrying on in the
usual way the Business of the Partnership, and Managing Partner’s acts shall
bind the Partnership, unless such act is in contravention of this Agreement or
any Senior Loan Document.

 

6.1.2        Acts of Managing Partner as Conclusive Evidence of Authority. 
Subject to Section 6.4, every contract, deed, mortgage, deed of trust, pledge,
lease and other credit agreement or instrument executed by Managing Partner,
including, without limitation, any Senior Loan Document, shall be conclusive
evidence in favor of every Person relying thereon or claiming thereunder that at
the time of the delivery thereof: (a) the Partnership was in existence,
(b) neither this Agreement nor the Certificate of Formation had been amended in
any manner so as to restrict the delegation of authority among the Partners to
Managing Partner and (c) the execution and delivery of such instrument was duly
authorized by the Partnership; provided, however, that Managing Partner shall
not (and shall not have authority to), without the prior consent of TRT LLC,
bind or take any action on behalf of or in the name of the Partnership, or enter
into any commitment or obligation binding upon the Partnership, except for
actions authorized under this Agreement and actions authorized by TRT LLC in the
manner set forth herein.  Any Person may always rely on a certificate addressed
to such Person and signed by Managing Partner hereunder: (i) setting forth the
names of the Partners or Managing Partner hereunder, (ii) as to the existence or
non-existence of any fact which constitutes a condition precedent to acts by the
Partners or Managing Partner or in any other manner germane to the affairs of
the Partnership, (iii) setting forth the Persons who are authorized to execute
and deliver any instrument or document on behalf of the Partnership,
(iv) certifying as to the authenticity of any copy of this Agreement, any
amendments thereto and hereto and any other document relating to the conduct of
the affairs of the Partnership or (v) as to any action taken or not taken by the
Partnership or as to any other matter whatsoever involving the Partnership,
Managing Partner or any Partner in the capacity as a Partner or Managing
Partner.  Nothing contained in this Section 6.1.2 shall be deemed to expand the
rights or authority of Managing Partner as expressly provided in this Agreement
or to limit the approval rights of the Partners as expressly provided in this
Agreement.  For so long as any indebtedness remains outstanding under a Senior
Loan, Managing Partner, and any additional or substitute member which serves as
the manager of the Partnership, shall not be an individual and shall at all
times have as its sole purpose to act as the manager of the Partnership and to
own its partnership interest in the Partnership, and shall be engaged in no
other business and have no other purpose.  Managing Partner shall have no
authority to perform any act in respect of the Partnership in violation of any
provisions of this Agreement, applicable laws or regulations or any Senior Loan
Document.

 

6.2           Intentionally Deleted.

 

34

--------------------------------------------------------------------------------


 

6.3           Management Duties, Authority and Powers.  Except as expressly
limited by or otherwise provided in the provisions of this Agreement (including,
without limitation, Section 6.4), Managing Partner shall have the right and duty
to manage the day-to-day Business of the Partnership and to implement all
decisions made on behalf of the Partnership, Fee Owner or affecting the
Properties by the Partners (as applicable), all in accordance with the terms
hereof and such other rights and powers as are granted to Managing Partner
hereunder.  In connection therewith, Managing Partner shall have the sole right,
power, and authority, at such times as Managing Partner shall determine, without
additional consultation, authorization, consent, or ratification of any Partner,
to do all such lawful acts and things as are not, by the Act or this Agreement,
directed or required to be exercised or done with the consent and approval of
the Partners, or which are not herein or hereafter expressly reserved to all of
the Partners including, without limitation, the right, power and authority,
subject to Section 6.4, to permit or cause the Partnership to do any of the
following:

 

6.3.1        incur all reasonable expenditures, pay from or fund any reserve
expressly permitted to be incurred, paid or funded by Managing Partner under
this Agreement pursuant to the Approved Annual Budget;

 

6.3.2        prosecute, protect, and defend or cause to be prosecuted,
protected, and defended all Partnership rights, including, without limitation,
rights and title to Partnership Property;

 

6.3.3        enter into, execute, amend, modify, supplement, acknowledge and
deliver any and all contracts (excluding the Asset Management Agreement and the
Property Management Agreement), agreements, licenses, leases, listing
agreements, or other instruments necessary, proper, or desirable to carry out
the Business of the Partnership which are in accordance with the Approved Annual
Budget, or waive any immaterial right thereunder;

 

6.3.4        purchase such insurance as may be required under the Senior Loan
Documents or as Managing Partner may otherwise reasonably determine to be
necessary or desirable;

 

6.3.5        cause each Fee Owner to enter into the Property Management
Agreement after approval thereof by TRT LLC; (provided, however, that TRT LLC
alone shall have the sole right on behalf of the Partnership to enforce or cause
Fee Owner to enforce the provisions of the Asset Management Agreement and the
Property Management Agreement, as applicable, for the benefit of the Partnership
and Fee Owner and to exercise any remedy available to the Partnership or Fee
Owner following a default by the Property Manager under the Property Management
Agreement, or cause the Asset Manager to exercise any remedy under the Asset
Management Agreement following a default by the Asset Manager under the Asset
Management Agreement, as applicable, in accordance with the terms thereof); and

 

6.3.6        cause the Partnership or any Fee Owner to take any action
contemplated by the then effective Approved Annual Business Plan and Approved
Annual Budget.

 

6.4           Restrictions on Managing Partner’s Authority.  Notwithstanding
anything to the contrary contained in this Agreement, unless set forth in an
Approved Annual Business Plan and covered by the then applicable Approved Annual
Budget, the prior written consent of all of the Partners shall be necessary for
all Major Decisions affecting the Partnership, it being understood

 

35

--------------------------------------------------------------------------------


 

that Managing Partner shall not cause the Partnership to take any action in
furtherance of a Major Decision without the vote of the Partners.  As used
herein, a “Major Decision” shall mean any of the following actions:

 

6.4.1        except in connection with or as a consequence of a transaction of
the nature described in Section 6.4.3, the voluntary merger, consolidation,
dissolution, liquidation, winding up, termination or liquidation of the
Partnership:

 

6.4.2        to the extent that (a) the Approved Annual Budget is not yet in
effect for the current Fiscal Year, incurring any operating or other
expenditures (other than capital expenditures and general administrative costs)
on behalf of the Partnership that exceed the most recent Approved Annual Budget
by more than 5% or have not been previously approved in writing by all of the
Partners; provided, however, that Managing Partner may incur such operating
expenditures upon one (1) day prior notice to TRT LLC in case of Emergency
Expenditures required in the reasonable judgment of Managing Partner, or with
such shorter or no prior notice (but with subsequent notice as soon as possible)
to the extent that one (1) day prior notice would jeopardize the viability of
the Property or the health, safety or welfare of persons and (b) TRT LLC has
approved an Approved Annual Budget (or relevant portion thereof), incurring any
operating expenditures on behalf of the Partnership that would, in the
aggregate, cause such expenditures to be greater than 105% of the amount set
forth in the appropriate line item relating to such expenditures (other than
capital expenditures and general administrative costs) in such Approved Annual
Budget; provided, however, that the Managing Partner may incur such excess
operating expenditures upon one (1) day prior notice to TRT LLC in case of
Emergency Expenditures required in the reasonable judgment of Managing Partner,
or with such shorter or no prior notice (but with subsequent notice as soon as
possible) to the extent that one (1) day prior notice would jeopardize the
viability of the Property or the health, safety or welfare of persons;

 

6.4.3        selling, transferring, assigning or otherwise disposing of any
portion or all of the Fee Owners’ Interests, the Properties or any of them or
any interest therein (except immaterial items of personal property in the
ordinary course of business) or entering into a binding agreement to sell,
transfer, assign or otherwise dispose of any portion or all of the Fee Owners’
Interests, the Properties or any of them or any interest therein (except
immaterial items of personal property in the ordinary course of business) or
entering into any amendment, renegotiation, modification, supplement or
extension of a binding agreement to sell, transfer, assign or otherwise dispose
of any portion or all of the Fee Owners’ Interest, the Properties or any of them
or any interest therein;

 

6.4.4        (a) instituting, prosecuting, defending or settling any material
legal, arbitration, or administrative actions or proceedings on behalf of either
the Partnership or Fee Owner (including, without limitation, in connection with
the Senior Loan and the Senior Loan Documents or any binding agreement of sale
for all or any part of the Fee Owner Interests or the Properties or any of them)
and (b) taking any action in order to enforce the rights of the Partnership or
Fee Owner as (i) borrower under the Senior Loan (including, without limitation,
delivering any material notice to any Senior Lender under the Senior Loan,
filing any pleading, motion or brief in defense of any enforcement or
foreclosure proceeding brought under the Senior Loan, settling, compromising,
reinstating or restructuring the Senior Loan or entering into

 

36

--------------------------------------------------------------------------------


 

any binding agreement therefor or exercising any rights or remedies, sending any
material notices, granting any material consents or waivers, or making any other
material strategic decisions under, in connection with, or relating to, the
Senior Loan, any of the Senior Loan Documents or the Properties or any of them
or amending or otherwise modifying the Senior Loan or any of the Senior Loan
Documents) or (ii) seller under any binding agreement of sale for all or any
portion of the Properties or any interest therein, except for the commencement
of landlord/tenant proceedings in respect of tenants of the Property which are
in default under leases;

 

6.4.5        causing or permitting a Fee Owner or the Partnership to enter into,
modify or amend any Lease or consent to the cancellation or surrender of or
termination of any Lease, whether now existing or hereafter entered into;

 

6.4.6        incurring, replacing, renewing, extending, substituting, adding to,
supplementing, amending, modifying, increasing, restructuring or refinancing of
any Senior Loan or causing or permitting any Fee Owner to do any of the
foregoing, it being understood that any Senior Loan shall have a targeted loan
to value of approximately 60% to 65%, but in no event less than 55% or more than
75%;

 

6.4.7        approving or disapproving any proposed business plan or budget and
any material modifications to the Approved Annual Budget and Approved Annual
Business Plan then in effect;

 

6.4.8        except as permitted in Article 8, admitting or causing a Fee Owner
to admit new or substitute members or causing the Partnership or any Fee Owner
to redeem or repurchase all or any Interest of a Partner or any Partnership
Property;

 

6.4.9        causing or consenting to the taking of any Bankruptcy Action in
respect of the Partnership or any Fee Owner;

 

6.4.10      intentionally deleted;

 

6.4.11      taking or causing or permitting Fee Owner to take any action which
would cause the Partnership or Fee Owner to become an entity other than a
Delaware general partnership;

 

6.4.12      to the extent with an Affiliate, amending, modifying, extending or
terminating the Asset Management Agreement or causing a Fee Owner to terminate,
modify or amend any Property Management Agreement, or grant any material waiver
thereunder or designating a successor thereunder, or retaining or entering into
any binding agreement with any property manager or developer (provided however,
that TRT LLC shall have these exclusive rights in accordance with Sections 6.3.5
and 6.16);

 

6.4.13      establishing Reserves for the Partnership or Fee Owner that deviates
by more than 5% of the amounts provided in the Approved Annual Budget then in
effect;

 

6.4.14      taking or causing a Fee Owner to take any action that would
constitute a default under any Senior Loan Document;

 

37

--------------------------------------------------------------------------------


 

6.4.15      modifying or amending this Agreement or any organizational document
of  a Fee Owner, or changing the Business of the Partnership or a Fee Owner;

 

6.4.16      settling or adjusting or causing or permitting a Fee Owner to settle
or adjust any insurance claim or condemnation action involving a claim in excess
of an amount equal to ten percent (10%) of the non-land value of the asset;

 

6.4.17      confessing or causing a Fee Owner to a judgment against the
Partnership or Fee Owner in any lawsuit or proceeding or settling any lawsuit or
proceeding which settlement requires a payment by the Partnership or a Fee Owner
in excess of $100,000 or requires an admission of liability on the part of the
Partnership or a Fee Owner;

 

6.4.18      making distributions to the Partners other than in strict accordance
with Article 5 hereof;

 

6.4.19      amending, modifying, replacing, renewing or terminating any
insurance coverages, provided that the Partners shall not unreasonably withhold,
condition or delay their approval, (a) amending, modifying, replacing, renewing
or terminating any insurance coverages with respect to the Partnership, a Fee
Owner or a Property which pertain to (i) environmental matters, conditions,
losses or occurrences at the Property or (ii) any acts of terrorism or similar
matters regarding the Property or (b) renewing any existing insurance policy, if
the terms of such renewal policy set forth any exclusions from coverage which
are not expressly excluded from the insurance policies in effect on the date of
this Agreement;

 

6.4.20      commingling funds of the Partnership with those of any Partner or
Affiliate of any Partner;

 

6.4.21      making a determination regarding any material environmental matter;

 

6.4.22      entering into material agreements not in the ordinary course of
business;

 

6.4.23      directly or indirectly acquiring any Property (it being understood
that acquisitions of Properties are governed by the terms of Article 9 hereof);
and

 

6.4.24      engaging and dismissing any attorneys or accountants (other than
attorneys engaged in routine property-level transactional work).

 

6.5           Common Decisions.

 

6.5.1        In the event that the Partners can not reach agreement as to any
Major Decisions (other than Common Decisions), the Managing Partner will
continue to operate the Partnership in accordance with the then existing
Approved Annual Business Plan and will not do or undertake any affirmative act
which would constitute a Major Decision without the approval of the Partners.

 

For purposes of this Section 6.5 “Common Decision” means, on or after four
(4) years from the applicable date the Property (on a Property by Property
basis) was first acquired by

 

38

--------------------------------------------------------------------------------


 

the Partnership (or by TRT LLC with respect to a DCX Asset), selling,
transferring, assigning or otherwise disposing of any portion or all of the Fee
Owners’ Interest in such Property, such Property or any interest therein (except
immaterial items of personal property in the ordinary course of business) or
entering into a binding agreement to sell, transfer, assign or otherwise dispose
of any portion or all of the Fee Owners’ Interest, such Property or any of them
or any interest therein (except immaterial items of personal property in the
ordinary course of business) or entering into any amendment, renegotiation,
modification, supplement or extension of a binding agreement to sell, transfer,
assign or otherwise dispose of any portion or all of the Fee Owners’ Interest,
such Property or any of them or any interest therein.

 

6.5.2        For all Common Decisions, either Partner may initiate the taking of
a Common Decision and if the other Partner does not agree with the proposed
initiative, the Partners shall confer for sixty (60) days in good faith and if
the Partners continue to disagree on the initiative it shall constitute an
“Impasse”. Thereafter, either Partner may invoke their rights under the
provisions of Section 16.1, but only with respect to the Property or Properties
in question.

 

6.6           Intentionally Deleted.

 

6.7           Limitations on Liability of Managing Partner to Partners. 
Anything in this Agreement to the contrary notwithstanding, neither Managing
Partner nor its Affiliates nor any other Partner shall be liable for the return
of Capital Contributions of the Partners or for any portion thereof, it being
expressly understood that any return of capital shall be made solely from the
assets of the Partnership, nor shall Managing Partner or any other Partner be
required to pay to the Partnership or to any Partners any capital deficits of
any Partner upon Dissolution of the Partnership or otherwise.

 

6.8           Other Business Ventures.  Subject to the restrictions set forth in
Article 15 of this Agreement, the Partners and/or their respective Affiliates
(including, without limitation, any member and any manager thereof) may engage
in or possess an interest in other business ventures of every nature and
description, independently or with others, whether such ventures are competitive
with the Partnership or otherwise, and shall have no obligation to offer to any
Partner not affiliated any interest in such business or ventures, even if such
opportunity is of a character which if presented, could be taken by such Partner
or its Affiliate; and except as expressly provided in an independent written and
duly executed instrument, neither the Partnership nor the other Partners shall
have any right by virtue of this Agreement in or to such independent ventures or
to the income or profits derived therefrom.

 

6.9           Duty of Care.  Managing Partner shall, at the expense of the
Partnership, use its diligent, good faith efforts to cause each Fee Owner to
operate the Property in accordance with the Approved Annual Budget and to carry
out the Business of the Partnership substantially in accordance with the
prevailing standards of the real estate industry. Managing Partner shall at the
expense of the Partnership take such actions as may be necessary to cause the
Partnership and each Fee Owner to comply with all laws, rules, and regulations
and any and all orders or requirements of any Governmental Authority having
jurisdiction over the Partnership or the

 

39

--------------------------------------------------------------------------------


 

Property, including, without limitation, all laws, rules, regulations, orders,
and requirements relating to the use, generation, storage and disposal of
hazardous wastes and materials.  Managing Partner shall use good faith efforts
to provide for the safekeeping and use of all funds, property and assets of the
Partnership and each Fee Owner, whether or not in its immediate possession or
control, and shall not employ, or permit another to employ, such funds, property
or assets in any manner, except for the benefit of the Partnership and each Fee
Owner.  Managing Partner shall at the expense of the Partnership take such
actions as may be necessary or proper to comply with the terms and provisions of
all Senior Loan Documents.  Notwithstanding anything to the contrary contained
herein, Managing Partner shall not be liable for any good faith error in
judgment or for any action taken or omitted to be taken by it hereunder, except
for its gross negligence, knowingly unlawful actions or willful misconduct.

 

6.10         Compensation of Managing Partner; Reimbursement.  No salaries or
other benefits shall be paid to Managing Partner or any successor manager in its
capacity as manager.  The Partnership shall reimburse Managing Partner or any
successor manager in its capacity as manager for any expense of the Partnership
paid by Managing Partner or any successor manager as contemplated hereunder.

 

6.11         Intentionally Deleted.

 

6.12         Contracts with Affiliates of Managing Partner.  Except for the
Asset Management Agreement and the Property Management Agreement, no Partner
shall, on behalf of the Partnership, enter into contracts with itself or any
Affiliate without a prior Vote of the Partners.

 

6.13         Approved Budget and Business Plan.

 

6.13.1      TRT LLC has approved the initial annual budget for the proposed
Riverport transaction for the period commencing on the date hereof through
December 31, 2008 (the “Initial Annual Riverport Budget”), a copy of which is
attached hereto as Exhibit C.  With respect to each subsequent acquisition of
Property by the Partnership, the Partners shall agree upon an annual budget for
such Property (and once approved, each an “Initial Annual Property Budget”) in a
form similar to the Initial Annual Riverport Budget which Initial Annual
Property Budget shall be operative until the next Annual Budget is prepared and
approved in accordance with the terms below (the foregoing approved Initial
Annual Property Budgets, while operative are collectively referred to as the
“Initial Annual Property Budgets”).  For each calendar year commencing on
January 1, 2009 and for each calendar year thereafter, Managing Partner shall
submit to TRT LLC for its written approval, an annual budget (an “Annual
Budget”) for the Partnership not later than November 15th of the year preceding
such calendar year, or at such time to enable the Annual Budget to be approved
in accordance with Section 6.13.2 below and delivered to the Senior Lender
within the time periods required pursuant to the Senior Loan Documents, if
applicable, setting forth in reasonable detail budgeted monthly operating,
capital and other expenses for the Partnership and the Property (owned directly
or indirectly by the Partnership on January 1 of the applicable year), in such
form as shall be prepared by the Asset Manager under the Asset Management
Agreement and the Property Manager under the Property Management Agreement, as
applicable.

 

40

--------------------------------------------------------------------------------


 

6.13.2      The Annual Business Plan for the period commencing on the date
hereof through December 31, 2008 (the “Initial Annual Business Plan”) a copy of
which is attached hereto as Exhibit B.  For each calendar year commencing on
January 1, 2009 and for each calendar year thereafter, Managing Partner shall
submit to TRT LLC for its written approval, an annual business plan (an “Annual
Business Plan”) for the Partnership not later than November 15th of the year
preceding such calendar year, setting forth in reasonable detail, an itemized
cash flow projection in respect of the Property, proposed terms upon which the
Property may be sold or refinanced, working capital requirements and leasing
plan and capital and operational plans with respect to the Property, in such
form as shall be prepared by the Asset Manager under the Asset Management
Agreement and the Property Manager under the Property Management Agreement, as
applicable.

 

6.13.3      If TRT LLC objects to a proposed Annual Budget or proposed Annual
Business Plan, it shall advise Managing Partner of its objections within ten
(10) Business Days after receipt thereof and Managing Partner shall promptly
revise such Annual Budget or Annual Business Plan and resubmit the same,
together with all additional information with respect thereto that TRT LLC may
reasonably request.  TRT LLC shall advise Managing Partner of any objections to
such revised Annual Budget or Annual Business Plan within ten (10) days after
receipt thereof and Managing Partner shall promptly revise the same in
accordance with the process described in this sentence until such Partner
approves an Annual Budget or an Annual Business Plan.  Each Annual Budget
approved by TRT LLC in accordance with the terms and provisions hereof, together
with all subsequently adopted Initial Annual Property Budgets, shall hereinafter
collectively be referred to as an “Approved Annual Budget” and each Annual
Business Plan approved by TRT LLC in accordance with the terms and provisions
hereof shall hereinafter be referred to as an “Approved Annual Business Plan”. 
Until such time as TRT LLC approves a proposed Annual Budget or Annual Business
Plan, the most recently Approved Annual Budget or Annual Business Plan shall
apply; provided, however, that such Approved Annual Budget shall automatically
be adjusted to reflect (a) actual increases in all real estate taxes and other
governmental impositions, utility costs, and insurance premiums and (b) the
actual amount of the debt service under any Senior Loan.

 

6.14         Intentionally Deleted.

 

6.15         Overriding Provisions Regarding Managing Partner Position and
Promotional Interest.  Notwithstanding anything contained in this Agreement to
the contrary, as between the Partners, the provisions of this Section 6.15 shall
govern with respect to the position of DCT LLC as Managing Partner of the
Partnership and the right of DCT LLC to receive Promotional Distributions.  DCT
LLC shall serve as the Managing Partner of the Partnership until the earlier
occur of (a) an DCT Event of Default (b) the resignation of DCT LLC as Managing
Partner, upon either of which TRT LLC shall have the right to remove DCT LLC as
Managing Partner (if DCT LLC has not theretofore resigned).  Upon the occurrence
of an DCT Event of Default, TRT LLC shall, in addition to the foregoing and to
all rights and remedies available at law or in equity, have the right to
terminate the Promotional Interest effective upon the giving of written notice
thereof to DCT LLC, in which event DCT LLC shall no longer have any management
authority in respect of the Partnership, but shall continue to be entitled to
distributions of Available Cash in respect of its Percentage Interest only, and
be allocated Net Profits and Net Losses in respect of such Percentage Interest,
as provided in Articles 4 and 5 hereof and there

 

41

--------------------------------------------------------------------------------


 

shall be no further Acquisitions made or proposed to be made hereunder.  In the
event of the exercise by TRT LLC of its rights under this Section 6.15 and the
removal of DCT LLC as Managing Partner, TRT LLC shall be appointed as substitute
Managing Partner.

 

6.16         Termination of Asset Management Agreement and Property Management
Agreement.  TRT LLC shall have the sole and exclusive power and authority to
cause Dividend Capital Total Advisors LLC to deal with the Asset Manager under
the Asset Management Agreement and, in the event that the Property Manager is
DCT LLC or an Affiliate of DCT LLC, Fee Owner to deal with the Property Manager
under the Property Management Agreement, to cause Fee Owner to give or to
approve the giving by the Managing Partner of any consent, approval or direction
required of or permitted by Fee Owner thereunder, to exercise on behalf of the
Partnership any termination provisions contained in the Asset Management
Agreement or Property Management Agreement and to appoint on behalf of the
Partnership any substitute or property manager that is acceptable to TRT LLC in
its sole discretion, it being understood and agreed, however, that the Managing
Partner shall have the right to cause Dividend Capital Total Advisors LLC and
Fee Owner to cause the Asset Manager and the Property Manager, respectively, to
carry out such acts on behalf of Fee Owner which do not, at the time such act is
to be performed, require the consent or approval of TRT LLC pursuant to this
Agreement or such acts for which the Managing Partner has received such consent
or approval and are in accordance with the Approved Annual Business Plan and
Approved Annual Budget then in effect.  TRT LLC may at any time cause the
Partnership to engage an independent consultant to oversee the performance by
the Asset Manager and/or, in the event that the Property Manager is DCT LLC or
an Affiliate of DCT LLC, Property Manager of their obligations under the Asset
Management Agreement and Property Management Agreement, respectively, and to
coordinate and interface with such parties and contractors, professionals and
vendors engaged by Asset Manager and/or Property Manager, respectively.  The
cost of any such consultant shall be a TRT LLC expense.

 

ARTICLE 7

 

PARTNERS’ MEETINGS, RIGHTS, OBLIGATIONS AND LIABILITIES

 

7.1           Limitation of Liability.  The Partners will not be bound by, or be
personally liable for, the expenses, liabilities or obligations of the
Partnership except as otherwise provided in the Act.  The Partners will not be
obligated to make any Capital Contributions other than as provided in this
Agreement.

 

7.2           No Participation in Management.  The Partners, in their capacity
as such, may not transact any business for the Partnership, and will have no
power to execute agreements on behalf of or otherwise bind or commit the
Partnership, but they may exercise the rights and powers granted to them in this
Agreement, including without limitation, the right to give consents and
approvals to the extent provided in this Agreement.  The exercise of any such
rights and powers will be deemed to relate to the basic structure of the
Partnership and not the exercise of control over the Business of the
Partnership.

 

7.3           Return of Capital Contributions.  Except as otherwise provided in
this Agreement, no Partner will have the right: (a) to demand a withdrawal,
reduction, or return of its Capital Contributions, or to receive interest
thereon, (b) to demand property other than cash in return of

 

42

--------------------------------------------------------------------------------


 

its Capital Contributions or to bring an action for partition against the
Partnership or (c) to receive any priority over any other Partner with respect
to the return of its Capital Contributions.

 

ARTICLE 8

 

RESTRICTIONS ON TRANSFER OR CONVERSION OF PARTNERSHIP INTERESTS

 

8.1           Transfer or Assignment of Partner’s Interest.

 

8.1.1        In General.  The Interest of each Partner is personal property, and
may be transferred or assigned only as provided in this Agreement and, so long
as the Senior Loan remains outstanding, the Senior Loan Documents.  Except as
otherwise provided in this Article 8, no transfer, hypothecation, pledge,
encumbrance or assignment of a Partner’s Interest, or any part thereof or any
right to receive distributions thereof, direct or indirect, at any level or tier
of ownership, in the Partnership (a “Transfer”) will be valid without a Vote of
the Partners.  No transferee which has obtained an Interest without a Vote of
the Partners as required by this Section 8.1 or as provided in Sections 8.1.2,
or which has failed to comply with Section 8.4, shall have any right to become a
Partner of the Partnership and shall not be an assignee, and such Transfer
without the Vote of the Partners shall be null and void and of no effect.

 

8.1.2        Certain Transfers Permitted.  Notwithstanding Section 8.1.1 and
subject in all events to compliance with Sections 8.2, 8.3, 8.4, 8.7, and 8.8, a
Partner may Transfer all of its Interest as or allow the Transfer of ownership
interests in such Partner, as follows, subject in each case to the provisions of
the Senior Loan Documents that are applicable from time to time:

 

(a)           the Interest of TRT LLC may be sold, assigned or transferred in
its entirety, directly or indirectly, (i) to Dividend Capital Total Realty
Trust, (ii) to any Entity which may result from a reorganization, merger,
consolidation or business combination by or with Dividend Capital Total Realty
Trust or Dividend Capital Total Realty Operating Partnership LP (“DCTROP”),
regardless of whether Dividend Capital Total Realty Trust or DCTROP is the
surviving Entity, or to any Entity to which Dividend Capital Total Realty Trust
or DCTROP is selling all or substantially all of its assets or (iii) to any
Subsidiary of any permitted transferee under clause (i) or (ii) above;

 

(b)           the Interest of DCT LLC may be sold, assigned or transferred in
its entirety, directly or indirectly, (i) to DCT, (ii) to any Entity which may
result from a reorganization, merger, consolidation or business combination by
or with DCT or DCOP, regardless of whether DCOP or DCT is the surviving Entity,
or to any Entity to which DCOP or DCT and its Affiliates are selling all or
substantially all of their assets (iii) to any Subsidiary of any permitted
transferee under clause (i) or (ii) above;

 

(c)           shares of DCT or Dividend Capital Total Realty Trust may be issued
or sold to any investor and may be transferred and assigned, directly or
indirectly, from one investor to another investor; and

 

(d)           limited partnership interests in DCOP or DCTROP may be issued or
sold to any investor and may be transferred and assigned, directly or
indirectly, from one investor to

 

43

--------------------------------------------------------------------------------


 

another investor so long as DCOP or DCTROP continues to be controlled by DCT or
Dividend Capital Total Realty Trust;

 

In addition, DCT LLC agrees to reasonably consider and grant approval to any TRT
LLC request to effect a Transfer of TRT LLC’s Interest to one or more funds
primarily for accredited investors sponsored by Dividend Capital Total Realty
Trust or an Entity controlled by Dividend Capital Total Realty Trust or by
senior management of Dividend Capital Total Realty Trust or principals or senior
management of its advisor.

 

8.2           Subtransfers in DCT LLC.  The identity of the DCT Principals is of
material importance to TRT LLC.  Therefore, without the prior consent of TRT LLC
in its sole discretion and subject to the applicable terms and conditions of the
Senior Loan Documents for so long as the Senior Loan remains outstanding, DCT
LLC, to the fullest extent permitted by law, shall not permit a Change of
Control Event to occur.

 

8.3           TRT LLC Transfers.  Notwithstanding any other provision of this
Agreement, TRT LLC shall not transfer any direct or indirect or beneficial
interest in the Partnership to any Entity or controlled Affiliate of any Entity
that is a real estate investment trust primarily engaged in owning and operating
industrial warehouse/distribution assets and is one of the top five measured by
equity market capitalization of such companies whose shares are listed on a
recognized exchange.

 

8.4           Admission of New Partners.  Notwithstanding anything to the
contrary set forth in this Article 8, no Transfer shall be permitted or
effective for any purpose unless all required consents, if any, of the Senior
Lender shall have been obtained in writing.  In addition, no such Transfer shall
be binding on the Partnership unless (a) the transferee shall execute and
acknowledge an instrument, in form and substance reasonably satisfactory to the
remaining Partners, whereby it agrees to assume and be bound by all of the
covenants, terms and conditions of this Agreement, as the same may have been
amended, from and after the effective date of such Transfer, (b) a duplicate
original of such instrument duly executed and acknowledged by the parties
thereto is delivered to the Partnership, (c) the transferee shall pay all
reasonable expenses in connection with its admission as a Partner (including,
without limitation, all transfer taxes payable in connection therewith), and the
transferee delivers to the Partnership and the other Partner at least five
(5) days advance written notice of any such transfer and the identity of the
transferee together with such assurances as the other Partner may reasonably
request to ensure that such transfer is in compliance with (i) the Securities
Act, and any regulations promulgated thereunder, (ii) all applicable State Acts
and any regulations relating thereto and (iii) this Article 8.  Except as
otherwise provided in this Article 8, no Person shall be admitted into the
Partnership as a new Partner.

 

8.5           Partnership Loans.  In the event of any Transfer of an Interest,
if the transferor shall have made any Partnership Loan(s), the transferor shall
transfer to the transferee of such Interest a proportional share of its interest
in such Partnership Loan(s).

 

8.6           Void Transfers.  Any Transfer made in violation of this Article 8
shall be of no force or effect and shall not bind or be recognized by the
Partnership, and the transferring Partner shall

 

44

--------------------------------------------------------------------------------


 

continue to be treated as a partner for all purposes, and remain obligated under
each and every provision, of this Agreement.

 

8.7           Transfers Resulting in Tax Termination; Corporation Status;
Registered Offerings.  Notwithstanding anything to the contrary in this
Agreement, no transfer by a Partner of its Interest (or any economic or other
interest, right or attribute therein) may be made to any Entity if, in the
opinion of legal counsel for the Partnership, (i) it would result in a
termination of the Partnership for U.S. federal tax purposes, (ii) it would
result in the Partnership being treated as an association taxable as a
corporation for federal income tax purposes, or (iii) such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code and the Regulations thereunder.  Notwithstanding anything to the
contrary in this Agreement, no interests in the Partnership shall be issued in a
transaction that is (or transactions that are) registered or required to be
registered under the Securities Act, and to the extent such interests were not
required to be registered under the Securities Act by reason of Regulation S (17
CFR 230.901 through 230.904) or any successor thereto, such issuances would not
have been required to be registered under the Securities Act if the interests so
offered or sold had been offered and sold within the United States.

 

8.8           Prohibited Person.  Each of the Partners hereby covenants and
agrees that such Partner will not at any time sell, assign, transfer, convey,
mortgage, pledge, encumber, hypothecate or otherwise dispose of all or any part
of such Partner’s Interest in the Partnership to, or register, or permit the
registration of, the transfer of any direct or indirect ownership or beneficial
interests in such Partner (excluding indirect ownership or beneficial interests
that constitute publicly-listed or traded shares or interests) to a Prohibited
Person.

 

ARTICLE 9

 

PROPERTY ACQUISITIONS

 

9.1           Approval of Property Acquisitions.

 

9.1.1        The procedure for approval of acquisitions of assets (each a
“Proposed Asset”) which meet the Investment Criteria set forth in Exhibit F
attached hereto (each, a “Property Acquisition”) and membership or partnership
interests in the entity that owns the applicable Proposed Asset (each an
“Interests Acquisition,” and together with Property Acquisition, each an
“Acquisition”) shall be as set forth in this Article 9.1.

 

For Acquisitions that will close directly into the Partnership, the following
process will be put in place:

 

(a)           Managing Partner will apprise TRT LLC of potential properties for
the Partnership that are coming on the market.  Basic marketing information
including but not limited to location maps, site plan, description of
improvements, and rent roll will be provided to TRT LLC.  In addition, a range
of potential pricing will be provided.  TRT LLC shall have five (5) business
days to review the offering and provide preliminary approval of the proposed

 

45

--------------------------------------------------------------------------------


 

Acquisition.  If the potential Acquisition opportunity is approved, Managing
Partner shall further pursue the Acquisition opportunity but have no obligation
to acquire the asset.

 

(b)           If Managing Partner is able to reach agreement to purchase an
approved asset as described above then the Partnership (or if TRT LLC determines
that the Proposed Asset should be acquired as a DCX Asset, then TRT LLC) will
acquire the asset subject to due diligence findings and any formal approval
process required by TRT LLC.

 

9.1.2        In furtherance of each proposed Acquisition, the Managing Partner
shall deliver to TRT LLC for its review and approval copies of the following
documents:

 

(a)           the proposed contract of sale and purchase for such Proposed Asset
or offer for such Partnership Interests, as the case may be, together with the
proposed purchase price for the acquisition which shall be calculated as follows
(x) if the Proposed Asset has been owned by DCT LLC or an Affiliate for four
(4) months or less from the date the Proposed Asset is identified as such, the
purchase price shall equal DCT LLC’s or an Affiliate’s total gross cost basis,
further described in Exhibit I (the “Cost Basis”) of  DCT LLC or its Affiliate
and (y) if the Proposed Asset has been owned by DCT LLC or an Affiliate for more
than four (4) months from the date the Proposed Asset is identified as such or
Managing Partner or TRT LLC certify that, as the case may be, there has been
significant leasing, development, or repositioning of the Proposed Asset (or
alternatively, significant vacancy, casualty loss or credit deterioration of the
Proposed Asset) the purchase price shall equal the FMV of the Proposed Asset as
determined by an Appraiser retained by Managing Partner and the Partnership
shall pay for all incremental third party costs including legal, due diligence
and debt financing expenses (provided, however that if the FMV is less than the
Cost Basis, DCT LLC shall have no further obligation to sell the Proposed Asset
to the Partnership or its designated Fee Owner);

 

(b)           a capital improvement budget for all proposed buildings on the
Proposed Asset to be acquired or which is the subject of the Interests
Acquisition, as the case may be;

 

(c)           an operating budget for the applicable Proposed Asset, setting
forth the projected revenues and expenses for the operation of the Proposed
Asset, all in such reasonable detail as TRT LLC may request;’

 

(d)           a current rent roll for the applicable Proposed Asset;

 

(e)           An eleven year financial projection and proposed operating budget
for the applicable Proposed Asset setting forth the projected revenues and
expenses of the applicable Proposed Asset and the other assumptions and factors
upon which such financial projections are based;

 

(f)            An environmental report detailing the environmental condition at
the applicable Proposed Asset prepared by an environmental consultant selected
by the Managing Partner and approved by TRT LLC, the attached Exhibit J lists
pre-approved third party environmental consultants;

 

46

--------------------------------------------------------------------------------


 

(g)                                 An engineering report detailing the
conditions of any existing structures and a list of all permits and licenses
required to acquire or operate the applicable Proposed Asset prepared by a
licensed engineer/architect selected by the Managing Partner and approved by TRT
LLC the attached Exhibit J lists pre-approved third party consultants; and

 

(h)                                 To the extent requested by TRT LLC, all
other agreements, reports, documents, reviews and reports, including, without
limitations, title reports or commitments, surveys, easements, zoning letters
and materials, site maps and aerial photographs, engineering reports, seismic
reports and tax bills with respect to such Proposed Asset that are in the
possession of, or reasonably available to, the Managing Partner or any Affiliate
of the Managing Partner.

 

9.1.3                        TRT LLC will seek to approve or disapprove each
proposed Acquisition pursuant to this Section 9.1 within five (5) Business Days
of receipt of all of the items required by Section 9.1.2.  An Acquisition shall
not be deemed approved or disapproved, for the purposes of this Section 9.1,
without affirmative action of TRT LLC.  TRT LLC shall have no obligation to
review any proposed Acquisition and no Capital Contribution may be called or
requested at any time after December 31, 2008, unless agreed to by the parties.

 

9.1.4                        In connection with any purchase of a Proposed Asset
from DCT LLC or a Subsidiary of DCT the Property Related Representations shall
be true, correct and complete with respect to each such Proposed Asset acquired
by a Fee Owner at the time of the acquisition of the Proposed Asset.

 

9.2                                 Acquisition of DCX Assets. The Partners
acknowledge and agree that TRT LLC may, at its option and upon five (5) days’
written notice to DCT LLC, designate any asset that is the subject of an
Acquisition to be a DCX Asset or a Non-DCX Asset. In the event that TRT LLC has
a DCX Call Right and chooses to exercise said DCX Call Right (which DCT LLC
acknowledges TRT LLC may choose to exercise in its sole and absolute
discretion), at any time upon five (5) days’ written notice to DCT LLC, TRT LLC
shall transfer any DCX Asset, which is the subject of an exercised DCX Call
Right, to the Partnership subject to first obtaining the consent of DCT LLC
(which DCT shall provide or notify TRT LLC that it shall  not provide after five
(5) business days notice to DCT LLC and in any event prior to the time that 
that TRT LLC must exercise a DCX Call Right) and provide to DCT LLC TRT LLC’s
UPREIT recommendation, with each such transfer to be made to a Special Purpose
Entity wholly owned by the Partnership.  Each such DCX Asset shall be acquired
by such Special Purpose Entity for a purchase price equal to the purchase price
paid by TRT LLC or any Affiliate thereof pursuant to the DCX Call Right.  If DCT
LLC rejects a DCX Asset, then TRT LLC or its Affiliate may retain such asset and
such asset shall not be an asset of the Partnership or otherwise subject to this
Agreement.

 

ARTICLE 10

 

BOOKS,  RECORDS, REPORTS AND BANK ACCOUNTS

 

10.1                           Fiscal Year; Maintenance of Books and Records. 
The fiscal year of the Partnership shall be the calendar year.  The Managing
Partner shall cause the Partnership to keep, at the

 

47

--------------------------------------------------------------------------------


 

principal office of the Partnership, accurate, full and complete books, records
and accounts in accordance with GAAP, determined on an accrual basis.  Such
books and records shall show the assets, liabilities, costs, expenditures,
receipts, profits and losses of the Partnership, and shall include provision for
separate Capital Accounts for each Partner.

 

10.2                           Financial Reports.

 

10.2.1                  For each calendar month, the Managing Partner shall
deliver to TRT LLC a copy of the reports listed on Exhibit G between the 10th
and 20th day of the following month.

 

10.2.2                  The Managing Partner shall provide, or cause to be
provided, to each Partner copies of and shall grant each Partner access to, such
factual information (the “Disclosure Information”) as may be reasonably
requested by any Partner and is in the Managing Partner’s or its Affiliates’
possession or control to enable any Partner or its Affiliates to make the
necessary filings as and when such filings with the Securities and Exchange
Commission are required and to otherwise permit any Partner to comply with laws
applicable to public companies, generally.  The Managing Partner shall allow, or
cause its Affiliates to allow, any Partner’s auditor to conduct such audits of
the Partnership and the Properties and shall cooperate (at no cost to the
Managing Partner, its Affiliates or the Partnership) with such Partner’s auditor
in the conduct of such audit. Neither the Managing Partner, the Property
Manager, nor any of their respective Affiliates shall have any obligation to
assume any liability as a result of such cooperation. TRT LLC acknowledges and
agrees that all Disclosure Information delivered by the Managing Partner, the
Property Manager or their respective Affiliates to TRT LLC or its auditor are as
a convenience only and that any reliance on or use of such Disclosure
Information shall be at the sole risk of TRT LLC. TRT LLC acknowledges and
agrees that none of DCT LLC, the Property Manager, any Affiliate of DCT LLC nor
the person or entity which prepared such Disclosure Information delivered to TRT
LLC or its auditor shall have any liability to TRT LLC for any inaccuracy in or
omission from any Disclosure Information.  The Managing Partner (or the Property
Manager, as applicable) shall be reimbursed, at cost, by the Partnership for any
time spent on preparing and delivering such Disclosure Information to the extent
the same has not otherwise been furnished by the applicable seller or is not
part of DCT LLC’s standard financial reporting package as more specifically
described in Exhibit G to this Agreement and the Property Management Agreement
and has been requested by TRT LLC or its auditors. All costs and expenses
applicable to the matters described in this clause (b) shall be borne by the
requesting Partner and shall not be expense of the Partnership.

 

10.2.3                  The Managing Partner shall timely deliver or make
available such information as shall be reasonably required by TRT LLC and/or its
accountants in order to prepare 1099 forms and the other reports described in
Exhibit G and this Section 10.2.3 within ninety (90) days after the close of
each fiscal year of the Partnership.  The Managing Partner shall furnish to each
of the Partners a profit and loss statement and balance sheet of the Partnership
dated as of the end of the fiscal year of the Partnership.  In addition, on or
about ninety (90) days after the end of each fiscal year of the Partnership, the
Managing Partner shall prepare and deliver to each Partner a report setting
forth in sufficient detail all such information respecting the Partnership
reasonably required for each Partner to prepare any tax return that it is
required to file in accordance with the laws, rules and regulations then
prevailing.  The Managing Partner shall also prepare (or cause to

 

48

--------------------------------------------------------------------------------


 

be prepared) federal, state, and local tax returns required of the Partnership
and, once approved by the TMP, shall file the same.

 

10.2.4                  Failure of the Managing Partner to timely provide the
reports, information or access required under this Section 10.2 will be a breach
of this Agreement and the other Partner shall be entitled to injunctive relief
as its sole remedy for such breach (it being acknowledged and agreed by the
parties that neither monetary damages nor removal shall be an adequate remedy
for failure of the Managing Partner to timely provide any such reports,
information or access and TRT LLC hereby waives any right to such monetary
relief).

 

10.3                           Inspection and Audit Rights.  Each Partner may,
at its own expense, review and/or audit the books, records and reports of the
Partnership, and in furtherance thereof, may inspect and copy during normal
business hours any of the Partnership books and records required to be
maintained in accordance with this Agreement.  Such right may be exercised
through any agent, representative or employee of a Partner or by an independent
certified public accountant designated by such Partner.  The Managing Partner
shall cooperate with TRT LLC or its auditor in the conduct of any such audit
requested by TRT LLC at no cost to the Managing Partner or the Partnership.

 

10.4                           Bank Accounts.  The bank accounts of the
Partnership shall be maintained in such banking institutions as the Managing
Partner (or TRT LLC if a DCT Event of Default has occurred) shall determine,
provided such institutions have a net worth in excess of Five Hundred Million
Dollars ($500,000,000).

 

10.5                           Tax Matters Handled by TRT LLC.  TRT LLC shall be
designated as “tax matters partner” as defined in Code Section 6231 (the “TMP”),
to represent the Partnership (at the Partnership’s expense) in connection with
all examinations of the Partnership’s affairs by tax authorities, including
resulting judicial and administrative proceedings, and to expend Partnership
funds for professional services and costs associated therewith.  In its capacity
as TMP, TRT LLC shall oversee the Partnership tax affairs in the overall best
interests of the Partnership and shall comply with the requirements of Sections
6221 through 6232 of the Code and regulations promulgated thereunder, and the
Partners further agree as follows:

 

(a)                                  The TMP shall have a continuing obligation
to provide the Internal Revenue Service with sufficient information so that
proper notice can be mailed to all Partners as provided in Section 6223 of the
Code.

 

(b)                                 The TMP shall keep the Partners informed of
all administrative and/or judicial proceedings for the adjustment of partnership
items (as defined in Section 6231(a)(3) of the Code and regulations promulgated
thereunder).  Without limiting the generality of the foregoing sentence, within
fifteen (15) days of receiving any written or oral notice of the time and place
of a meeting or other proceeding from the Internal Revenue Service regarding the
Partnership (and in any event, within a reasonable time prior to such meeting or
proceeding), the TMP shall furnish a copy of such written communication or
notice or inform the Partners in writing of the substance of any such oral
communication.

 

49

--------------------------------------------------------------------------------


 

(c)                                  The TMP may extend the statute of
limitations or enter into any settlement agreement relating to any Partnership
item of income, gain, loss, deduction or credit for any Fiscal Year subject to
the prior consent of TRT LLC.

 

10.6                           Federal Income Tax Elections.  DCT LLC, on behalf
of the Partnership, may make all elections for federal income tax purposes
subject to the prior consent of the Partners, including, without limitation, the
following:

 

10.6.1                  Use of Accelerated Depreciation Methods.  To the extent
permitted by applicable law and regulations, the Partnership may elect to use an
accelerated depreciation method on any depreciable portion of Partnership
Property.

 

10.6.2                  Adjustment of Basis of Assets.  In case of a transfer of
all or part of the Interest of any Partner, the Partnership may elect, pursuant
to Code Sections 734, 743 and 754 to adjust the basis of the assets of the
Partnership.

 

10.6.3                  Accounting Method.  For financial reporting purposes,
the books and records of the Partnership shall be kept on the accrual method of
accounting applied in a consistent manner and shall reflect all transactions of
the Partnership and be appropriate and adequate for the purposes of the
Partnership.

 

10.7                           Obligations of Partners to Report Allocations. 
The Partners are aware of the income tax consequences of the allocations made by
this Agreement and hereby agree to report their shares of the Partnership income
and loss for income tax purposes in accordance with the tax return information
provided by Managing Partner pursuant to Section 10.2.

 

10.8                           Additional Reporting Requirements. DCT LLC agrees
to provide all reporting required pursuant to and in accordance with the
timeframes as shown on Exhibit G attached hereto.

 

ARTICLE 11

 

TERMINATION AND DISSOLUTION

 

11.1                           Dissolution.

 

(a)                                  The Partnership shall be dissolved, and its
affairs shall be wound up upon the first to occur of the following: (i) the
termination of the legal existence of the last remaining partner of the
Partnership or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Partnership in the Partnership
unless the Partnership is continued without dissolution in a manner permitted by
this Agreement or the Act, (ii) the entry of a decree of judicial dissolution
under Section 15-117 of the Act, (iii) the Period of Duration of the Partnership
expires, (iv) the unanimous written agreement of all the Partners to dissolve
the Partnership or (v) the repayment of the Senior Loan and the sale, exchange
or other transfer of all or substantially all Partnership Property.  Upon the
occurrence of any event that causes the last remaining partner of the
Partnership to cease to be a member of the Partnership, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized to, and shall, within ninety (90) days after the occurrence of the
event that

 

50

--------------------------------------------------------------------------------


 

terminated the continued membership of such partner in the Partnership, agree in
writing (y) to continue the Partnership and (z) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
partner of the Partnership, effective as of the occurrence of the event that
terminated the continued membership of the last remaining partner of the
Partnership.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the Bankruptcy of a Partner shall not cause such Partner to cease to
be a partner of the Partnership and upon the occurrence of such an event, the
Partnership shall continue without dissolution.

 

(c)                                  Notwithstanding any other provision of this
Agreement, each Partner waives any right it might have to agree in writing to
dissolve the Partnership upon the Bankruptcy of the Partner, or the occurrence
of an event that causes the Partner to cease to be a partner of the Partnership.

 

(d)                                 The Partnership shall terminate when (i) all
of the assets of the Partnership, after payment of or due provision for all
debts, liabilities and obligations of the Partnership shall have been
distributed in the manner provided in this Agreement and (ii) the Certificate of
Formation shall have been canceled in the manner required by the Act.

 

11.2                           Distribution of Liquidation Proceeds.  The
Partners shall continue to allocate Net Profits and Net Losses and distribute
Available Cash during the winding-up period in the same manner and the same
priorities as provided for in Articles 4 and 5 hereof.  The proceeds from the
liquidation of Partnership Property shall be applied in the following order:

 

11.2.1                  to the payment of creditors, in the order of priority as
provided by law, except to Partners on account of any Partnership Loan, and to
the establishment of such reserves that Managing Partner may reasonably deem
necessary, appropriate or desirable for any contingent, conditional, or
unmatured liabilities, debts or obligations of the Partnership arising out of or
in connection with the Partnership operations; and

 

11.2.2                  to the Partners in accordance with Section 5.2.

 

Where the distribution pursuant to this Section 11.2 consists both of cash (or
cash equivalents) and non-cash assets, the cash (or cash equivalents) shall
first be distributed, in a descending order, to fully satisfy each category
starting with the most preferred category above.  In the case of non-cash
assets, the distribution values are to be based on the fair market value thereof
as determined in good faith by the liquidator, and the shortest maturity portion
of such non-cash assets (e.g., notes or other indebtedness) shall, to the extent
such non-cash assets are readily divisible, be distributed, in a descending
order, to fully satisfy each category above, starting with the most preferred
category.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 12

 

INDEMNIFICATION OF THE PARTNERS, MANAGER AND THEIR AFFILIATES

 

12.1                           Indemnification of The Partners.  The Partnership
shall indemnify and hold harmless the Partners and their respective partners
and/or their respective officers, directors, employees, agents, Affiliates
(individually, an “Indemnitee”) from and against any and all losses, claims,
demands, costs, damages, liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings in which the Indemnitee may be involved, or threatened to be
involved, as a party or otherwise, arising out of or incidental to the Business
of the Partnership (excluding liabilities to any Partner), regardless of whether
the Indemnitee continues to be a Partner, or an officer, director, employee,
agent or Affiliate of the Partner at the time any such liability or expense is
paid or incurred, if the Indemnitee’s conduct did not constitute fraud, willful
misconduct or gross negligence and if the Indemnitee acted in a manner it
believed to be commercially reasonable and in good faith and in the best
interests of the Partnership.

 

12.2                           Expenses.  Expenses incurred by an Indemnitee in
defending any claim, demand, action, suit or proceeding subject to Section 12.1
shall, from time to time, be advanced by the Partnership prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Partnership of an undertaking by or on behalf of the Indemnitee to repay
such amount if it shall be determined that such Person is not entitled to be
indemnified as authorized in Section 12.1.

 

12.3                           Indemnification Rights Non-Exclusive.  The
indemnification provided by Section 12.1 shall be in addition to any other
rights to which those indemnified may be entitled under any agreement, as a
matter of law or equity or otherwise, both as to action in the Indemnitee’s
capacity as a Partner, as an Affiliate or as an officer, director, employee,
agent or principal of a Partner and as to any action in another capacity, and
shall continue as to an Indemnitee who has ceased to serve in such capacity and
shall inure to the benefit of the heirs, successors, assigns and administrator
of the Indemnitee.

 

12.4                           Errors and Omissions Insurance.  If TRT LLC shall
so elect, the Partnership may purchase and maintain insurance, at the
Partnership’s expense, on behalf of the Partners and such other Persons as the
Partners shall determine, against any liability that may be asserted against, or
any expense that may be incurred by, such Person in connection with the
activities of the Partnership and/or the Partners’ acts or omissions as the
Partners of the Partnership regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
the Agreement.

 

12.5                           Assets of the Partnership.  Any indemnification
under Section 12.1 shall be satisfied solely out of the assets of the
Partnership.  No Partner shall be subject to personal liability or required to
fund or to cause to be funded any obligation by reason of these indemnification
provisions.

 

12.6                           Subordination of Indemnification. 
Notwithstanding anything to the contrary contained in this Article 12, the
Partnership’s obligation to indemnify the Partners shall, for so long as there
remains outstanding any indebtedness under any Senior Loan, be fully
subordinated to such Senior Loan and shall not constitute a claim against the
Partnership in the event that Available Cash or Net Liquidation Proceeds is
insufficient to pay such obligation.

 

52

--------------------------------------------------------------------------------


 

ARTICLE 13

 

MISCELLANEOUS PROVISIONS

 

13.1                           Counterparts.  This Agreement may be executed in
several counterparts, and all counterparts so executed shall constitute one
Agreement, binding on all of the parties hereto, notwithstanding that all of the
parties are not signatory to the original or the same counterpart.

 

13.2                           Survival of Rights.  This Agreement shall be
binding upon and, as to permitted or accepted successors, transferees and
assigns, inure to the benefit of the Partners and the Partnership and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns, in all cases whether by the laws of descent and distribution, merger,
reverse merger, consolidation, sale of assets, other sale, operation of law or
otherwise.

 

13.3                           Severability.  In the event any Section, or any
sentence within any Section, is declared by a court of competent jurisdiction to
be void or unenforceable, such sentence or Section shall be deemed severed from
the remainder of this Agreement and the balance of this Agreement shall remain
in full force and effect.

 

13.4                           Notification or Notices.  In order to be
effective, all notifications or notices, consents, approvals and disapprovals
required or permitted by this Agreement to be given (“Notices”) must be in
writing and sent by facsimile and (a) delivered by nationally recognized
overnight delivery service with recipient’s signature required, (b) placed in
the United States mail, certified with return receipt requested, properly
addressed and with the full postage prepaid or (c) personally delivered with
recipient’s signature required.  Notices shall be deemed received and effective
on the date and time of transmission, provided that (i) such facsimile
transmission is sent during normal business hours in Denver, Colorado, (ii) the
sender receives a mechanical confirmation of such transmission and (iii) such
Notice is also sent by one of the other means described above.  Notices must be
addressed to Managing Partner at the address set forth in Section 3.1.1 and to
the Partners at the addresses set forth in Section 3.1, unless the same shall
have been changed by Notice in accordance herewith.

 

13.5                           Construction.  The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against any of the Partners.

 

13.6                           Section Headings.  The captions of the
Certificate of Formation or Sections in this Agreement are for convenience only
and in no way define, limit, extend or describe the scope or intent of any of
the provisions hereof, shall not be deemed part of this Agreement and shall not
be used in construing or interpreting the Agreement.

 

13.7                           Governing Law.  This Agreement shall be construed
according to the internal laws, and not the laws pertaining to choice or
conflict of laws, of the State of  Delaware.

 

13.8                           Additional Documents.  Each Partner, upon the
request of another Partner, agrees to perform all further acts and execute,
acknowledge and deliver all documents which may be reasonably necessary,
appropriate or desirable to carry out the provisions of this Agreement,
including, without limitation, acknowledging before a notary public any
signature heretofore or hereafter made by a Partner.

 

53

--------------------------------------------------------------------------------


 

13.9                           Pronouns and Plurals.  Whenever the context may
require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine and neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa.

 

13.10                     Time of the Essence.  Except as otherwise provided
herein, time is of the essence in connection with each and every provision of
this Agreement.

 

13.11                     Further Actions.  Each of the Partners agrees to
execute, acknowledge and deliver such additional documents, and take such
further actions, as may reasonably be required from time to time to carry out
each of the provisions, and the intent, of the Agreement, and every agreement or
document relating hereto, or entered into in connection herewith.

 

13.12                     WAIVER OF RIGHT TO JURY.  WITH RESPECT TO ANY DISPUTE
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED AGREEMENT,
EACH PARTNER HEREBY IRREVOCABLY WAIVES ALL RIGHTS IT MAY HAVE TO DEMAND A JURY
TRIAL.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE
PARTNERS AND EACH PARTNER ACKNOWLEDGES THAT NONE OF THE OTHER PARTNERS NOR ANY
PERSON ACTING ON BEHALF OF THE OTHER PARTIES HAS MADE ANY REPRESENTATION OF FACT
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  EACH PARTNER FURTHER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED (OR HAS
HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. 
EACH OF THE PARTNERS FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE
MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION.

 

13.13                     Time of Essence.  Time is of the essence in this
Agreement.

 

13.14                     Third Party Beneficiaries.  There are no third party
beneficiaries of this Agreement.

 

13.15                     Partition.  The Partners agree that the Partnership
Property that the Partnership may own or have an interest in is not suitable for
partition.  Each of the Partners hereby irrevocably waives any and all rights
that it may have to maintain any action for partition of any Partnership
Property in which the Partnership may at any time have an interest.

 

13.16                     Entire Agreement.  This Agreement and the Certificate
of Formation constitute the entire agreement of the Partners with respect to,
and supersedes all prior written and oral agreements, understandings and
negotiations with respect to the subject matter hereof.

 

13.17                     Waiver.  No failure by any party to insist upon the
strict performance of any covenant, duty, agreement or condition of this
Agreement or to exercise any right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or any other covenant, duty,
agreement or condition.

 

54

--------------------------------------------------------------------------------


 

13.18                     Attorneys’ Fees.  In the event of any litigation,
arbitration or other dispute arising as a result of or by reason of this
Agreement, the prevailing party in any such litigation, arbitration or other
dispute shall be entitled to, in addition to any other damages assessed, its
reasonable attorney fees, and all other costs and expenses incurred in
connection with settling or resolving such dispute.  The attorneys’ fees which
the prevailing party is entitled to recover shall include fees for prosecuting
or defending any appeal and shall be awarded for any supplemental proceedings
until the final judgment is satisfied in full.  In addition to the foregoing
award of attorneys’ fees to the prevailing party, the prevailing party in any
lawsuit or arbitration procedure on this Agreement shall be entitled to its
reasonable attorneys’ fees incurred in any post judgment proceedings to collect
or enforce the judgment.  This attorneys’ fees provision is separate and several
and shall survive the merger of the Agreement into any judgment.

 

13.19                     Authorized Representatives.  Wherever in this
Agreement the consent or approval of a Partner is required with respect to all
matters pertaining to the Partnership, (a) the written statements and
representations of an Authorized Representative of a Partner that is not a
natural Person shall be the only authorized statements and representations of
such Partner with respect to the matters covered by this Agreement and (b) the
written statement or representation of any one Authorized Representative of such
Partner shall be sufficient to bind such partner with respect to all matters
pertaining to the Partnership.  Wherever used in this Agreement, the terms
“approved by” or “approval of” or “consented to” or “consent of” or
“satisfactory to”, or words of similar import, with respect to a Partner that is
not a natural Person, means a decision or action which has been consented to in
writing by the Authorized Representative of such Partner, and with respect to a
Partner who is an individual, means a decision or action which has been
consented to in writing by such individual.

 

13.20                     Intentionally Deleted.

 

13.21                     ARBITRATION REGARDING DCT EVENTS OF DEFAULT.  ANY
PARTNER MAY REQUIRE THE ARBITRATION OF ANY DISPUTE BETWEEN THE PARTNERS ARISING
HEREUNDER WITH RESPECT TO THE EXISTENCE OF A DCT EVENT OF DEFAULT.  ANY PARTNER
MAY INITIATE AND REQUIRE ARBITRATION BY GIVING NOTICE TO THE OTHER
PARTY(S) SPECIFYING THE MATTER TO BE ARBITRATED.  EXCEPT AS PROVIDED TO THE
CONTRARY IN THESE PROVISIONS ON ARBITRATION, THE ARBITRATION SHALL BE HELD IN
DENVER, COLORADO IN CONFORMITY WITH AND SUBJECT TO APPLICABLE RULES AND
PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION (OR ANY SUCCESSOR THERETO). 
IF THE AMERICAN ARBITRATION ASSOCIATION IS NOT THEN IN EXISTENCE AND THERE IS NO
SUCCESSOR, OR IF FOR ANY REASON THE AMERICAN ARBITRATION ASSOCIATION FAILS OR
REFUSES TO ACT, THE ARBITRATION SHALL BE IN CONFORMITY WITH AND SUBJECT TO THE
PROVISIONS OF APPLICABLE COLORADO STATUTES (IF ANY) RELATING TO ARBITRATION AT
THE TIME OF THE NOTICE.  THE ARBITRATORS SHALL BE BOUND BY THIS AGREEMENT AND
ALL RELATED AGREEMENTS.  THE PARTNER OR PARTNERS PREVAILING IN SUCH ARBITRATION
SHALL BE ENTITLED TO RECOVER THEIR REASONABLE COSTS AND EXPENSES INCURRED IN
SUCH ARBITRATION FROM THE PARTNER OR PARTNERS WHICH ARE NOT PREVAILING PARTIES
IN SUCH ARBITRATION, AND THE PARTNER OR PARTNERS WHICH ARE NOT PREVAILING
PARTIES IN SUCH

 

55

--------------------------------------------------------------------------------


 

ARBITRATION SHALL PAY THE COSTS OF ARBITRATION, INCLUDING ARBITRATOR’S FEES, AS
AWARDED BY THE ARBITRATOR(S).  THE NUMBER AND SELECTION OF ARBITRATOR(S) SHALL
BE IN ACCORDANCE WITH THE RULES PRESCRIBED ABOVE, EXCEPT THAT (I) EACH
ARBITRATOR SELECTED SHALL BE NEUTRAL AND FAMILIAR WITH THE PRINCIPAL SUBJECT
MATTER OF THE ISSUES TO BE ARBITRATED, SUCH AS, BY WAY OF EXAMPLE, REAL ESTATE
DEVELOPMENT, OR REAL ESTATE MANAGEMENT, OR SUCH OTHER SUBJECT MATTER AS MAY BE
AT ISSUE, (II) THE TESTIMONY OF WITNESSES SHALL BE GIVEN UNDER OATH, AND
(III) DEPOSITIONS AND OTHER DISCOVERY MAY BE ORDERED BY THE ARBITRATOR(S).  ANY
ARBITRATION AWARD MADE PURSUANT TO THE PROVISIONS SET FORTH HEREIN SHALL BE
FINAL AND BINDING IN ALL RESPECTS (ABSENT FRAUD) AND SHALL BE ENFORCEABLE
AGAINST ALL PARTNERS IN ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF
COLORADO, EXCEPT THAT ANY ARBITRATION AWARD IN CONNECTION WITH A DETERMINATION
OF THE EXISTENCE OR NON-EXISTENCE OF A DCT EVENT OF DEFAULT SHALL BE APPEALABLE
BY ANY PARTNER AND SUCH DETERMINATION SHALL NOT BE FINAL AND BINDING UNTIL SUCH
ISSUE HAS BEEN DETERMINED PURSUANT TO A FINAL NONAPPEALABLE ORDER OF A COURT OF
COMPETENT JURISDICTION.

 

13.22                     Confidentiality.  Each Partner agrees not to disclose
or permit the disclosure of any of the terms of this Agreement or of any other
confidential, non-public or proprietary information relating to the Property or
Business of the Partnership (collectively, “Confidential Information”), provided
that such disclosure may be made (a) to any Person who is a partner, officer,
director or employee of such Partner or an Affiliate thereof or counsel to or
accountants such Partner solely for their use and on a need-to-know basis,
provided that such Persons are notified of such Partner’s confidentiality
obligations hereunder, (b) with the prior consent of the other Partner(s),
(c) subject to the following sentence, pursuant to a subpoena or order issued by
a court, arbitrator or governmental body, agency or official, (d) to any Senior
Lender, (e) to credit agencies and analysts for the purpose of their ongoing
evaluation of the Partnership’s activities; (f) to any potential or prospective
investor, lender or transferee of such Partner, provided such investment or
transfer is permitted under Article 8 or (g) if required under applicable law or
the rules of any securities exchange on which securities of a Partner or its
parent are listed or in order to comply with public reporting requirements of
any of them.  In the event that a Partner shall receive a request to disclose
any Confidential Information under a subpoena or order, such Partner shall
(i) promptly notify the other Partner thereof, (ii) consult with the other
Partner on the advisability of taking steps to resist or narrow such request and
(iii) if disclosure is required or deemed advisable, cooperate with the other
Partner in any attempt it may make to obtain an order or other assurance that
confidential treatment will be accorded the Confidential Information that is
disclosed.

 

13.23                     “Effectiveness”.  Pursuant to Section 15-105 of the
Act, this Agreement shall be effective as of the time of the filing of the
Certificate of Formation with the Secretary of State on September 9, 2008.

 

13.24                     1031 Exchange.  The Partners acknowledge and agree
that if any Partner, in connection with the sale of any Property by the
Partnership or any Special Purpose Entity, wishes for the

 

56

--------------------------------------------------------------------------------


 

Partnership to convey such Property as part of an IRC Section 1031 Tax Deferred
Exchange, the Partners shall cooperate in good faith to structure the conveyance
in a manner that will permit such Property to be conveyed by the Partnership as
part of IRC Section 1031 Tax Deferred Exchange.

 

13.25                     Tax Cooperation.    DCT LLC agrees to cooperate and to
cause the Partnership to use its reasonable efforts, to the extent reasonably
practicable, to maximize the tax efficiency and protect the tax deferral of the
sellers of any DCX Asset acquired by TRT LLC or its Affiliate(s)pursuant to any
DCX Call Right.

 

ARTICLE 14

 

REIT COMPLIANCE

 

14.1                           REIT Compliance.  The Managing Partner
acknowledges that it has been advised that Dividend Capital Total Realty Trust,
the indirect owner of TRT LLC, and DCT, the general partner of DCOP, the owner
of DCT LLC, are REITs.

 

14.2                           REIT Limitations.  During the term of the
Partnership, the following limitations shall apply:

 

14.2.1                  The assets of the Partnership will consist only of
direct ownership interests in (1) cash or cash items within the meaning of Code
Section 856(c)(4)(A), (2) real estate assets within the meaning of Code
Section 856(c)(5)(B); and (3) the Properties.  At least ninety-five percent
(95%) of the fair market value of the Property will at all times consist of real
estate assets within the meaning of Code Section 856(c)(5)(B).  Specifically,
but without limitation, the Partnership will not during its term:

 

(a)                                  acquire, form, own or hold any stock of or
other ownership interest in a corporation (or other entity treated for federal
income tax purposes as an association taxable as a corporation) or any ownership
interest in a partnership, limited liability company, trust or other entity
other than an entity that is disregarded as an entity separate from its owner
for federal income tax purposes through which the Partnership holds the
Property;

 

(b)                                 merge with or into (or otherwise transfer
all or a portion of its interests to) a partnership, corporation, trust or other
entity;

 

(c)                                  acquire, own or hold any convertible debt
instrument;

 

(d)                                 acquire, own or hold any security, warrant,
option, subscription agreement, or contract for the acquisition of a security
within the meaning of the Investment Company Act of 1940, as amended, or Code
Section 856(c)(4), including without limitation, any security described in Code
Section 856(c)(4)(B)(iii)(II) or Code Section 856(c)(4)(B)(iii)(III);

 

(e)                                  acquire, own, sell, hold or create any
asset or other property that is stock in trade or other property of a kind which
would properly be included in inventory of the Partnership if on hand at the
close of the taxable year or property held by the Partnership

 

57

--------------------------------------------------------------------------------


 

primarily for sale to customers in the ordinary course of its trade or business,
within the meaning of Code Section 1221(a)(1), including interests in
residential development property;

 

(f)                                    acquire, own or operate a motel, hotel or
healthcare facility;

 

(g)                                 conduct any business other than the business
of owning and operating the Property (directly or indirectly) or as otherwise
permitted under Section 2.6; or

 

(h)                                 accept any capital contribution after the
date hereof other than a cash contribution.

 

14.2.2                  Holding Requirement.  Except as expressly provided in
this Agreement, the Partnership will not sell or otherwise dispose of the
Property or any real estate asset, as defined in Code Section 856(c)(5)(B).

 

14.2.3                  Foreclosure Property.  The Partnership will not acquire
any real property by foreclosure, deed in lieu of foreclosure, or otherwise as a
result of a default with respect to a lease of property or a default on
indebtedness that such property secures.

 

14.2.4                  Income Requirements.  The Partnership’s business shall
be conducted in such a manner that at least ninety-five percent (95%) of the
gross income of the Partnership for each taxable year during its term of
existence will consist of the following items, in each case as determined for
purposes of Code Section 856(c)(2):  (a) rents that qualify as rents from real
property under Code Section 856(d), (b) gain from the sale or other disposition
of stock, securities, and real property (including interests in real property
and interests in mortgages on real property) which is not property described in
Code Section 1221(a)(1), (c) interest, other than interest the determination of
which depends in whole or in part on the income or profits of any person,
(d) dividends, (e) abatements and refunds of taxes on real property, (f) income
and gain derived from foreclosure property as defined in Code Section 856(e) and
(g) gain from the sale or other disposition of a real estate asset which is not
a prohibited transaction solely by reason of Code Section 857(b)(6).  In
addition, at least seventy-five percent (75%) of the gross income of the
Partnership for each taxable year during its term of existence will consist of
the following items, in each case as determined for purposes of Code
Section 856(c)(3):  (i) the items described in clauses (a), (e), (f) and
(g) (ii) gain from the sale or other disposition of real property (including
interests in real property and interests in mortgages on real property) which is
not property described in Code Section 1221(a)(1), and (iii) interest on
obligations secured by mortgages on real property or on interests in real
property other than interest the determination of which depends in whole or in
part on the income or profits of any person.

 

14.2.5                  Services.  The Partnership shall not receive or accrue
any amount that constitutes “impermissible tenant services income” (as such term
is defined in and for purposes of, Code Section 856(d)(7)(A)) in respect of any
real or personal property of the Partnership that exceeds one percent (1%) of
all amounts received or accrued during a taxable year with respect to any such
property.

 

58

--------------------------------------------------------------------------------


 

14.2.6                  Leases.

 

(a)                                  At least annually and more frequently as
TRT LLC may request, the Managing Partner shall provide TRT LLC with a list of
the Partnership’s and each Fee Owner’s current and anticipated tenants and
subtenants (and any tenant or subtenant of any direct or indirect subsidiary of
the Partnership). The Managing Partner shall not approve, consent to or execute
on behalf of the Partnership or the Fee Owner any lease, sublease or other
arrangement if TRT LLC notifies Managing Partner that such lease, sublease or
other arrangement could cause TRT LLC to receive or accrue amounts that do not
qualify as “rents from real property” within the meaning of Code Section 856(d).

 

(b)                                 Neither the Partnership nor any Fee Owner
shall not enter into any lease with respect to personal property unless (A) such
personal property is leased under, or in connection with, a lease of real
property and (B) the rent attributable to the personal property for each taxable
year does not exceed fourteen percent (14%) of the total rent for the taxable
year attributable to both the real and personal property leased under or in
connection with such lease, as determined under Code Section 856(d)(1) and the
Regulations thereunder.

 

(c)                                  Neither the Partnership nor any Fee Owner
shall not enter into any lease or consent to any sublease or assignment with
respect to any real or personal property if the determination of any amount
under the lease, sublease or assignment depends in whole or in part on the
income or profits derived by any person from such property; provided, however,
that percentage rent based on gross income of the tenant is acceptable.

 

14.3                           Dispute Resolution Regarding REIT Compliance. Any
dispute over whether an activity of the Partnership or the Fee Owner is in
violation of Section 14.1 shall be determined in the reasonable judgment of TRT
LLC.  The Managing Partner shall cooperate with any adversely affected Partner
in connection with any proposed transaction and, on behalf of the Partnership,
shall take all commercially reasonable measures to satisfy a Partner’s concerns
and alleviate any adverse consequences to such member resulting therefrom.

 

ARTICLE 15

EXCLUSIVITY

 

15.1                           Exclusivity of TRT LLC. TRT LLC, and Dividend
Capital Total Realty Trust  hereby covenant that neither they nor their
Subsidiaries will enter into agreements similar to this Agreement or for
purposes similar to those contemplated by this Agreement with other industrial
property operating partners in a similar capacity during any period from the
date hereof through December 31, 2008 provided that no Change of Control Event
or DCT Event of Default has occurred.  Further, TRT LLC, and Dividend Capital
Total Realty Trust hereby covenant that neither they nor their Subsidiaries
shall directly acquire or develop industrial assets during the period from the
date hereof through December 31, 2008.  The foregoing notwithstanding, TRT LLC
shall have the right, at any time, to pursue mixed portfolio acquisitions that
include industrial/warehouse assets or to acquire industrial/warehouse assets
that are not consistent with the investment criteria described on Exhibit F
hereto (the “Investment Criteria”).

 

59

--------------------------------------------------------------------------------


 

15.2                           Exclusivity of DCT LLC.            Subject to DCT
LLC’s obligation to offer TRT LLC the opportunity to invest in the Future
Assets, DCT LLC at its election, may rotate additional investment opportunities
to TRT LLC and up to three (3) other institutional real estate acquisition
funds.  TRT LLC acknowledges that DCT and its Subsidiaries are engaged in the
acquisitions and ownership financing and other participation in
industrial/warehouse assets, and that DCT LLC shall act in good faith in
providing investment opportunities to TRT LLC for investments meeting the
Investment Criteria, but that DCT and its Subsidiaries may also undertake
investment opportunities on their own account without offering them to TRT LLC
hereunder.

 

ARTICLE 16

BUY/SELL AND MARKETING

 

16.1                           Buy/Sell Offering Notice.  Subject to any
Buy/Sell Provisions that have been triggered and are then in effect with respect
to a prior Buy/Sell Offering Notice, the operation of Sections 16.1 through 16.9
(the “Buy/Sell Provisions”) may be triggered with respect to any or all of the
Properties only upon written notice (the “Buy/Sell Offering Notice”) by the
applicable Partner given under any of the following circumstances:

 

16.1.1                  with respect to only the affected Property, by either
Partner given at any time after an Impasse under this Agreement;

 

16.1.2                  with respect to all the Properties, by DCT LLC or TRT
LLC pursuant to Section 5.3.1;

 

16.1.3                  with respect to all the Properties, by the Initiating
Partner under Section 16.11 if the Buy/Sell Responding Partner and the Buy/Sell
Initiating Partner are unable to reach agreement on the gross sales price of the
remaining Properties within the 60-day negotiating period under Section 16.11;
provided that if the Buy/Sell Initiating Partner fails to trigger the Buy/Sell
Provisions within 10 days after the 60-day negotiating period, then the Buy/Sell
Responding Partner may trigger the Buy/Sell Provisions within the immediately
following 10-day period.

 

16.2                           The Partner duly triggering such right shall be
the “Buy/Sell Initiating Partner” and the other Partner shall be the “Buy/Sell
Responding Partner” for the purposes of the Buy/Sell Provisions.  The Buy/Sell
Offering Notice shall set forth a all-cash aggregate sales price for all the
Properties to which the Buy/Sell Offering Notice applies (“Purchase Price”).  No
Buy/Sell Offering Notice or responsive notice under the Buy/Sell Provisions
under Section 16.2 may be rescinded without the written consent of all of the
Partners.

 

16.3                           Responsive Notice.  Not later than thirty (30)
days following the date of the Buy/Sell Offering Notice (the “Buy/Sell Response
Deadline Date”), the Buy/Sell Responding Partner shall deliver to the Initiating
Partner a responsive notice, without qualification or condition, electing
either:

 

60

--------------------------------------------------------------------------------


 

16.3.1                  To require the Partnership to sell to the Buy/Sell
Initiating Partner, such Properties as are the subject of the Buy/Sell Offering
Notice, at the Purchase Price; or

 

16.3.2                  To purchase from the Partnership, such Properties as are
the subject of the Buy/Sell Offering Notice, at the Purchase Price proposed by
the Buy/Sell Initiating Partner.

 

16.3.3                  TRT LLC shall have the right, which shall be exercised
in the offering/responsive notice, to acquire 100% of the ownership interests in
the Fee Owner rather than the fee simple interest in the Property or remaining
Properties which is/are the subject of the Buy/Sell for a sum equal to the same
purchase price as would have been paid for the fee simple interest in the
Property(ties) multiplied by DCT’s Percentage Interest in such Property(ies). 
Notwithstanding anything to the contrary contained herein, the Partners
acknowledge and agree that with respect to any DCX Asset, DCT LLC may acquire
only the fee simple interest in the Properties.

 

16.3.4                  The foregoing provisions are all subject to
Section 13.24 of this Agreement.

 

16.4                           Failure to Respond.  The failure of the Buy/Sell
Responding Partner to give such a responsive notice under Section 16.2 (without
qualification or condition) by the Buy/Sell Response Deadline Date shall be
deemed notice of an election to sell the Property or Properties, as may be
applicable, that are the subject of the Buy/Sell Offering Notice under
Section 16.1 above on the Buy/Sell Response Deadline Date.  The date that the
Buy/Sell Responding Partner gives notice of its election (or is be deemed to
have made an election) shall be the “Buy/Sell Election Date.”

 

16.5                           Calculation of Distributions.  In calculating the
amount that would be distributed pursuant to Section 5.1(a) hereof to the
applicable Partner under Section 16.2 above, the Partners shall assume that the
sum of $100,000 (or such lesser amount as is then known to be sufficient for
such purposes) shall be deemed set aside for liquidation costs and reserves, and
there shall be no deduction for transfer taxes or brokerage commissions.

 

16.6                           Buy/Sell Deposit.  The Partner bound to purchase
pursuant to the election referenced in Section 16.2 (is the “Purchaser,” and the
Partnership shall be the “Seller”; provided, however that the Partner that is
not the Purchaser shall have the sole and exclusive right to make any and all
decisions on behalf of the Seller with respect to the sale) shall be required to
make an earnest money deposit (the “Buy/Sell Deposit”) in an amount equivalent
to the lesser of (a) $250,000 or (b) two and one-half percent (2.5%) of the
Purchase Price.  The Buy/Sell Deposit shall be delivered, in immediately
available funds, to a national title insurance company reasonably acceptable to
the other Partner, that shall perform the services of escrow agent for the
closing under the Buy/Sell Provisions within five (5) Business Days following
the Buy/Sell Election Date.  The Buy/Sell Deposit shall be nonrefundable to the
Purchaser (except in the event of a material default of the Seller in performing
its closing obligations pursuant to this Article 16).

 

16.7                           Closing Process.  The Purchaser shall fix a
closing date (the “Closing Date”) not later than forty-five (45) days following
the Buy/Sell Election Date by notifying the other Partner in writing of the
Closing Date not less than ten (10) days prior thereto.  The closing shall take
place on the Closing Date and shall be completed through a customary closing
escrow or held at the principal office of TRT LLC or such other location as the
parties shall agree upon at least five (5) 

 

61

--------------------------------------------------------------------------------


 

Business Days prior to the Closing Date.  The purchase price for the applicable
Property that are the subject of the Buy/Sell Offering Notice shall be paid in
immediately available funds and the Seller shall convey good and marketable fee
simple title to the applicable Propert(ies) that are the subject of the Buy/Sell
Offering Notice or its designee free and clear of all financing liens and
encumbrances but subject to all such other encumbrances as affect such
Propert(ies) as encumbered the applicable Propert(ies) on the date that the
Buy/Sell Offering Notice was issued and any other encumbrances thereafter placed
on the applicable Propert(ies) in accordance with the terms of this Agreement. 
Each Partner agrees to cooperate and to take all actions and execute all
documents reasonably necessary or appropriate to reflect the purchase of the
Property that are the subject of the Buy/Sell Offering Notice and otherwise
shall conduct the transfer in a manner that is customary for the sale of real
property the jurisdiction in which the applicable Propert(ies) are located.  The
Managing Partner shall prepare in good faith a schedule of adjustments to the
Purchase Price pursuant to Section 16.7 as of the date of determination of the
Closing Date showing all items of adjustment described below and such
adjustments shall be made as of the Closing Date. At the closing, adjustments to
purchase price shall be made in accordance with Section 16.7 in order to
complete the final calculation of the applicable adjustments to the Purchase
Price.  The cost of any title insurance policy endorsements desired by the
Purchaser shall be paid by the Purchaser.  All other costs shall be borne by the
party who customarily bears such costs in the area where the applicable Property
is located.  Any risk of casualty, condemnation or loss prior to the Closing
Date shall be borne by Purchaser, who shall succeed to all rights to insurance
proceeds (other than loss of rent proceeds allocable to any period prior to the
Closing Date) or condemnation awards (and any such casualty or condemnation
proceeds received by the Partnership prior to the date of the Buy/Sell Notice
shall not be taken into account in the adjustment of the purchase price).  In no
event shall Purchaser be required to repay or to cause the Partnership to repay
any indebtedness of the Partnership at such closing.  Notwithstanding anything
to the contrary contained in the Buy/Sell Provisions, it shall be a condition
precedent to Purchaser’s and Seller’s obligation to close on the Closing Date
that upon performance by each party of its obligations hereunder, that the
holder releases the Property from any and all financing liens and encumbrances
to which the applicable Property is subject.

 

16.8                           Adjustments to Purchase Price.  At the closing,
the purchase price shall be adjusted by those matters that are customarily
adjusted in connection with the sale of real property in the jurisdiction in
with the applicable Property is located.

 

16.9                           Failure to Close.  If the Purchaser fails to
perform its obligations under the Buy/Sell Provisions (following such failure,
the “Defaulting Purchaser”), such failure shall be deemed a default hereunder. 
The Seller, in addition to its other rights hereunder shall be entitled to
retain the Buy/Sell Deposit as liquidated damages, and the non-defaulting
Partner shall have the right to acquire the applicable Property for a purchase
price equal to ninety five percent (95%) of the Purchase Price originally set
forth by the Buy/Sell Initiating Partner.

 

16.10                     Effect Upon Transferees.  Following any Transfer of
the Interest of any Partner effective under this Agreement, the Buy/Sell
Provisions shall be binding upon such transferee Partner.  Any transferee of
such interest who is admitted as a substitute Partner shall enjoy fully the
benefits and be subject to the burdens of such provisions.

 

16.11                     Marketing.

 

62

--------------------------------------------------------------------------------


 

16.11.1            Initiation.  Subject to the completion of any outstanding
transactions under the Buy/Sell Provisions, at any time beginning on the sixth
month before the eighth anniversary date of this Agreement, either Partner may
deliver a written notice (a “Marketing Notice”) to the other Partner stating
that the Initiating Partner intends to cause the Partnership to sell all of the
remaining Properties subject to the provisions of Section 13.24 of this
Agreement.

 

16.11.2            Marketing.  If within 30 days after the delivery of the
Marketing Notice, the Partners agree to cause the Partnership to sell all the
remaining Properties, then the Managing Partner shall require the Partnership
(i) to incur reasonable and customary expenses in connection with the marketing
of the remaining Properties, such as the preparation of studies, sales offerings
and brochures and legal fees to prepare and negotiate agreements and (ii) to
retain on a nonexclusive or exclusive basis one or more brokers proposed by the
Managing Partner and approved by TRT LLC on market terms and conditions as
reasonably determined by the Managing Partner.

 

16.11.3            Managing Partner Consultation.  The Managing Partner shall
reasonably consult with TRT LLC to keep TRT LLC fully informed during the
marketing and sale of the remaining Properties and shall provide TRT LLC the
opportunity to oversee its activities, including without limitation, meeting
with TRT LLC from time to time to review the marketing process.

 

16.12                     Negotiation Period.  If the Partners do not agree to
market the Properties pursuant to Section 16.10, or if by six months after the
date the Marketing Notice was given under Section 16.10.1 the Properties have
not been sold or are not subject to a binding contract of sale, then either
Partner (the “Initiating Partner”) may invoke the provisions of this
Section 16.12 by delivering written notice of the other (the “Responding
Partner”) stating its intent to negotiate in good faith during a 60-day
negotiating period beginning on the date such notice is given to agree upon a
all-cash gross sales price for all the Properties for which the Initiating
Partner would purchase the Properties in a manner consistent with Sections 16.4
through 16.9 on or before 30 days after such 60 day period.  If the Partners are
unable to agree upon such all-cash gross sale price within the 60-day
negotiating period, then first the Initiating Partner, and then the Responding
Partner, shall have the option to trigger the Buy/Sell Provisions pursuant to
Section 16.1.3.

 

16.13                     Brokerage.  No brokerage fees or commissions shall be
payable by the Partnership in connection with any purchase by any Partner or its
designee pursuant to this Article 16 and each Partner shall indemnify and hold
harmless the Partnership and the other Partner from and against any such claims
made based upon the actions of such Partner, including any fees and expenses in
defending any such claims.

 

[SIGNATURE PAGE TO FOLLOW]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

TRT INDUSTRIAL FUND III LLC

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

By:

Dividend Capital Total Realty Operating
Partnership LP, Its Sole Member

 

 

By:

Dividend Capital Total Realty Trust
Inc., Its General Partner

 

 

By:

/s/ Guy Arnold

 

Name:

Guy Arnold

 

Title:

President

 

 

 

DCT INDUSTRIAL FUND III LLC

 

 

 

By:

DCT Industrial Operating Partnership LP, Its Sole
Member

 

 

By:

DCT Industrial Trust Inc., Its General
Partner

 

 

 

By:

/s/ Teresa L. Corral

 

Name:

Teresa L. Corral

 

Title:

Senior Vice President

 

 

[ADDITIONAL SIGNATURES FOLLOW]

 

64

--------------------------------------------------------------------------------


 

DCT Industrial Trust Inc., by their execution below, hereby guarantees to TRT
LLC payment by DCT LLC on the True-Up Date of the Final Promote True-Up Amount,
as provided in Section 5.3.2 of this Agreement.

 

DCT INDUSTRIAL TRUST INC.

 

 

By:

/s/ Teresa L. Corral

 

Name:

Teresa L. Corral

Title: Senior Vice President

 

Dividend Capital Total Realty Trust Inc., by its execution below, joins in this
Agreement solely for the purpose of confirming its covenants in Section 15.1 of
this Agreement.

 

DIVIDEND CAPITAL TOTAL REALTY TRUST INC.

 

 

By:

/s/ Guy Arnold

 

Name:

Guy Arnold

Title:

President

 

65

--------------------------------------------------------------------------------